Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

by and among

Gas Natural Inc.

Acquisition Subsidiary

and

John D. Oil and Gas Marketing Company, LLC

and

Richard M. Osborne, Trustee

Dated as of August 15, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS

     1   

1.1.

  Defined Terms      1   

1.2.

  Construction of Certain Terms and Phrases      8   

2. SALE AND PURCHASE OF ASSETS

     8   

2.1.

  Purchased Assets      8   

2.2.

  Assumed and Excluded Liabilities      9   

2.3.

  The Closing      10   

2.4.

  Purchase Price      10   

2.5.

  Payment of the Purchase Price      12   

3. PRE-CLOSING COVENANTS AND UNDERTAKINGS

     13   

3.1.

  Satisfaction of Closing Conditions      13   

3.2.

  Conduct of the Business of the Company Prior to Closing      13   

3.3.

  Consents and Approvals      14   

3.4.

  Access, Information and Confidentiality      16   

3.5.

  Delivery of Financial Statements and Regulatory Filings      17   

3.6.

  Public Announcements      17   

3.7.

  Damage to the Purchased Assets      17   

4. ADDITIONAL AGREEMENTS

     18   

4.1.

  Intentionally Deleted      18   

4.2.

  Employee and Benefit Matters      18   

4.3.

  Guaranties or Bonds      18   

4.4.

  Agreement Not to Solicit Employees      19   

4.5.

  Insurance Claims      19   

4.6.

  Accounts Receivable      19   

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND RMO REGARDING THE COMPANY

     20   

5.1.

  Organization and Good Standing of the Company; Foreign Qualifications      20
  

5.2.

  Capitalization of the Company      20   

5.3.

  Financial Statements; Undisclosed Liabilities      21   

5.4.

  Taxes      21   

5.5.

  Tangible Personal Property      21   

5.6.

  Enforceability; Authority; No Conflict; No Consents      22   

5.7.

  Absence of Changes      22   

5.8.

  Material Claims      24   

5.9.

  Permits; Compliance With Laws      24   

5.10.

  Real Property      24   

5.11.

  Intellectual Property; Software      24   

5.12.

  Company Contracts      25   

 

i



--------------------------------------------------------------------------------

5.13.

  Labor Matters      26   

5.14.

  ERISA and Related Matters      26   

5.15.

  Guaranties or Bonds      27   

5.16.

  Employees      27   

5.17.

  Environmental Matters      28   

5.18.

  Insurance Coverage      28   

5.19.

  Governmental Filings: No Violations      29   

5.20.

  Investment      29   

5.21.

  Gratuitous Payments      29   

5.22.

  Disclosures      30   

5.23.

  Litigation      30   

5.24.

  Intentionally Deleted      31   

5.25.

  Regulatory Matters      31   

5.26.

  Affiliate Transactions      31   

5.27.

  Sufficiency of Assets      31   

6. INTENTIONALLY DELETED

     31   

7. REPRESENTATIONS AND WARRANTIES OF PARENT

     31   

7.1.

  Organization and Standing      31   

7.2.

  Corporate Power and Authority; Enforceability      31   

7.3.

  No Violation or Conflict by Parent      32   

7.4.

  Parent Governmental Approvals      32   

7.5.

  Litigation Against Parent      32   

7.6.

  Knowledge of Inaccuracies      32   

7.7.

  Investigations      33   

7.8.

  “As Is” Condition      33   

8. CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT

     33   

8.1.

  Representations True at the Closing      33   

8.2.

  Covenants of RMO      33   

8.3.

  No Injunction, Etc.      34   

8.4.

  Consents, Approvals and Waivers      34   

8.5.

  Consents for Acquired Contracts      34   

8.6.

  Absence of Material Adverse Effect      34   

8.7.

  Termination of Certain Contracts      34   

8.8.

  Due Diligence      35   

9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY

     35   

9.1.

  Representations True at Closing      35   

9.2.

  Covenants of Parent      35   

9.3.

  No Injunction, Etc.      35   

9.4.

  Consents, Approvals and Waivers      36   

 

ii



--------------------------------------------------------------------------------

10. TRANSACTIONS AT CLOSING

     36   

10.1.

  Transactions at Closing      36   

11. SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION

     37   

11.1.

  Survival of Representations, Warranties and Agreements      37   

11.2.

  Agreements to Indemnify Parent Indemnitees      38   

11.3.

  Agreements to Indemnify the Company Indemnitees      38   

11.4.

  Recoveries      38   

11.5.

  Survival      39   

11.6.

  Notice and Defense of Actions      39   

11.7.

  Exclusive Remedy      41   

11.8.

  Treatment      41   

12. TERMINATION

     42   

12.1.

  Method of Termination      42   

12.2.

  Termination Fee      42   

12.3.

  Procedure and Effect of Termination      43   

13. GENERAL PROVISIONS

     43   

13.1.

  Notices      43   

13.2.

  Brokers      45   

13.3.

  Expenses      45   

13.4.

  Further Assurances      45   

13.5.

  Attribution of Knowledge      45   

13.6.

  Waiver      46   

13.7.

  Assignment; Binding Effect; No Third-Party Beneficiaries      46   

13.8.

  Headings      46   

13.9.

  Entire Agreement      46   

13.10.

  Modifications      46   

13.11.

  Governing Law      47   

13.12.

  Severability      47   

13.13.

  Counterparts      47   

13.14.

  Exhibits and Schedules Incorporated      47   

13.15.

  Joint Preparation      47   

13.16.

  Performance by Affiliates      48   

13.17.

  Consent to Jurisdiction; Waivers of Trial by Jury      48   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Form of RMO and Company’s Closing Certificate Exhibit B    Form of
Parent’s Closing Certificate Exhibit C    Form of Bill of Sale

 

iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 2.1

   Purchased Assets

Schedule 2.1(j)

   Excluded Assets

Schedule 2.4

   Allocation of Purchase Price

Schedule 3.2

   Conduct of the Business of the Company Prior to Closing

Schedule 4.2.1

   Company’s Employees

Schedule 5.2.1

   Capitalization of the Company

Schedule 5.3.1

   Financial Statements

Schedule 5.3.2

   Undisclosed Liabilities

Schedule 5.4

   Taxes

Schedule 5.5.1

   Tangible Personal Property

Schedule 5.5.3

   Company’s Procedure to Collect Accounts Receivable

Schedule 5.7

   Absence of Changes

Schedule 5.8

   Material Claims

Schedule 5.9

   Permits; Compliance with Laws

Schedule 5.11.1

   Intellectual Property

Schedule 5.11.2(a)

   Company’s Software

Schedule 5.11.2(b)

   Non-Company Affiliates’ Software

Schedule 5.12

   Company Contracts

Schedule 5.13

   Labor Matters

Schedule 5.14

   ERISA and Related Matters

Schedule 5.15

   Guaranties or Bonds

Schedule 5.16

   Employees

Schedule 5.17

   Environmental Compliance

Schedule 5.18

   Insurance Coverage

Schedule 5.19

   Government Filings

Schedule 5.26

   Affiliate Transactions

Schedule 5.27

   Sufficiency of Assets

Schedule 7.3

   No Violation or Conflict by Parent

Schedule 7.4

   Parent Governmental Approvals

Schedule 8.7

   Terminated Contracts

Schedule 13.5(a)

   Attribution of Knowledge for the Company

Schedule 13.5(b)

   Attribution of Knowledge for Parent

 

v



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of this 15th
day of August, 2012 (the “Effective Date”), by and among Gas Natural Inc., an
Ohio corporation (“Parent”), a to-be-formed wholly-owned Ohio subsidiary
corporation of Parent (the “Acquisition Sub,” together with Parent, the
“Buyer”), John D. Oil and Gas Marketing Company, LLC, an Ohio limited liability
company (the “Company”), and Richard M. Osborne, as trustee for the Richard M.
Osborne Trust under the amended and restated trust agreement dated February 24,
2012 (“RMO”).

W I T N E S S E T H:

WHEREAS, the Company is engaged in the marketing of natural gas (the
“Business”);

WHEREAS, the Company has agreed to sell, transfer assign and deliver
substantially all of the property, equipment and other assets used or useful in
the Business to the Acquisition Sub, and Parent has agreed to purchase such
assets upon the terms and subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreement set forth in this
Agreement, and intending to be legally bound hereby, the parties agree as
follows:

 

1. DEFINITIONS

1.1. Defined Terms.

As used herein, the following terms shall have the following meanings unless the
context otherwise requires:

“Accounts Receivable” means any and all accounts receivable of the Company, as
the term “accounts receivable” is understood under GAAP.

“Action” has the meaning set forth in Section 11.6.1.

“Affiliate” means (a) with respect to RMO and the Company; and (b) with respect
to any other Person, any Person that, directly or indirectly, through one or
more intermediaries, Controls, is Controlled by, or is under common Control
with, such first Person. For purposes of this definition and this Agreement, the
Company shall be deemed to be an Affiliate of RMO prior to the Closing and an
Affiliate of Parent from and after the Closing.

“Acquired Contracts” has the meaning set forth in Section 2.1(c).

“Acquisition Sub” has the meaning set forth in the Preamble.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Agreements” has the meaning set forth in Section 5.6.1.

 

1



--------------------------------------------------------------------------------

“Assets” means all of the assets, rights, interests, contract rights, accounts,
claims, credits, franchises and properties of the Company, whether real,
personal, tangible or intangible.

“Assumed Liabilities” has the meaning set forth in Section 2.2.

“Benefit Plan” means: (a) each “employee benefit plan,” as such term is defined
in Section 3(3) of ERISA, (b) each plan that would be an “employee benefit
plan”, as such term is defined in Section 3(3) of ERISA, if it was subject to
ERISA, such as foreign plans and plans for directors, (c) each stock bonus,
stock ownership, stock option, stock purchase, stock appreciation rights,
phantom stock, or other stock plan (whether qualified or nonqualified), and
(d) each bonus or incentive compensation plan; provided, however, the term
“Benefit Plan” shall not include (i) routine employment policies and procedures
or payroll plans developed and applied in the ordinary course of business and
consistent with past practice, including wage, vacation, holiday, and sick or
other leave policies, (ii) workers’ compensation insurance, and (iii) directors’
and officers’ liability insurance.

“Business” has the meaning set forth in the Preamble.

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday in the State of Ohio.

“Buyer” has the meaning set forth in the Preamble.

“CERCLA” has the meaning given to it in the definition of “Environmental Law.”

“Closing” has the meaning set forth in Section 2.3.

“Closing Date” has the meaning set forth in Section 2.3.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (the “Treasury Regulations”).

“Company” has the meaning set forth in the Preamble.

“Company Contracts” has the meaning set forth in Section 5.12.

“Company’s Employees” has the meaning set forth in Section 4.2.1.

“Company Indemnitees” has the meaning set forth in Section 11.3.

“Company Insurance Policies” means policies of insurance with insurance carriers
and contractual arrangements with insurance adjusters maintained by the Company
or by any Non-Company Affiliate that covers the Company or RMO prior to the
Closing.

“Company Methodology” means the accounting methods, policies, practices and
procedures, with consistent classifications, judgments and estimation
methodology, as were used by the Company in preparation of the Financial
Statements.

 

2



--------------------------------------------------------------------------------

“Company Plans” means each Benefit Plan that is sponsored or maintained as of
the date of this Agreement by the Company for the benefit of any of its current
or former members, officers or employees.

“Confidential Information” means (a) all information concerning a party hereto
and/or its Affiliates furnished to another party hereto or any director, member,
officer, employee, agent, advisor, or other representative (a “Representative”)
of such receiving party or any of its Affiliates in writing, orally or
electronically by such disclosing party or any Representative of such disclosing
party or any of its Affiliates in connection with this Agreement or the
transactions contemplated herein, whether before or after the date hereof,
including, but not limited to, any such information (i) concerning the business,
financial condition, operations, products, services, assets, customers,
forecasts and/or liabilities of such disclosing party and/or its Affiliates,
(ii) which relates to technologies, intellectual property or capital, models,
concepts, or ideas of such disclosing party and/or its Affiliates, (iii) of
third parties that such disclosing party and/or its Affiliates is required under
applicable Law or contracts to keep confidential, or (iv) that has been clearly
identified as confidential; and (b) terms and conditions of this Agreement and
any other agreement entered into pursuant hereto, the fact that the parties
hereto have entered into this Agreement, and that this Agreement exists;
provided, however, the term “Confidential Information” shall not include
information that: (i) is already known or in the possession of such receiving
party at the time of disclosure, as evidenced by such receiving party’s written
documentation, unless received or obtained as confidential information;
(ii) becomes subsequently available to such receiving party on a
non-confidential basis from a source not known or reasonably suspected by such
receiving party to be bound by a confidentiality agreement or secrecy obligation
owed to such disclosing party; (iii) is or becomes generally available to the
public other than as a result of a breach of Section 3.4.2 by such receiving
party or any Representative of such receiving party or any of its Affiliates; or
(iv) is independently developed by such receiving party without use, directly or
indirectly, of Confidential Information of such disclosing party, as evidenced
by such receiving party’s written documentation; provided further, however, if
only a portion of the Confidential Information falls under one of the foregoing
exceptions, then only that portion shall not be deemed Confidential Information.

“Continuing Company” has the meaning set forth in Section 2.4.2.

“Contract” means any legally binding obligation or agreement (other than a
Benefit Plan) to which the Company is a party, whether or not reduced to
writing, and specifically including but not limited to any note, bond, mortgage,
lease of real or personal property, license agreement, construction contract,
subcontract, engineering contract, guarantee, suretyship agreement, pledge
agreement, indemnity, joint venture or partnership agreement, confidentiality
agreement, non-competition agreement, insurance contract, employment agreement
or other contract or agreement.

“Control” means (a) possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of a Person, whether through
the ownership of voting securities, as a trustee or executor, by contract or
credit arrangement or otherwise, or (b) the ownership of more than fifty percent
(50%) of the equity interest in a Person.

 

3



--------------------------------------------------------------------------------

“Default” shall mean (a) a material breach or default, or (b) the occurrence of
an event that with the passage of time or the giving of notice or both would
constitute a material breach or default.

“DOJ” means the United States Department of Justice.

“Dollar” or “$” means the lawful currency of the United States.

“Earn Out Amount” has the meaning set forth in Section 2.4.2.

“Earn Out Payment” has the meaning set forth in Section 2.4.1.

“Earn Out Period” has the meaning set forth in Section 2.4.1.

“Earn Out Report” has the meaning set forth in Section 2.4.4.

“EBITDA” means, with respect to any period, the net income of the Company before
interest, taxes, depreciation, and amortization in such period, as determined in
accordance with GAAP and consistent with the Company Methodology.

“EBITDA Target” has the meaning set forth in Section 2.4.2.1.

“Effective Date” has the meaning set forth in the Preamble.

“Environmental Law” means any federal, state, provincial or local law, statute,
ordinance, rule, regulation, or order relating to the protection of the
environment, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Hazardous Material
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the Safe Drinking
Water Act (42 U.S.C. § 300 et seq.), as amended or supplemented, that is in
effect on the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excluded Assets” has the meaning set forth in Section 2.1(j).

“Excluded Liabilities” has the meaning set forth in Section 2.2.

“FERC” means the United States Federal Energy Regulatory Commission.

“Financial Statements” means the (i) audited balance sheet and statements of
operations, members’ equity and comprehensive income, and cash flows of the
Company for the year ended December 31, 2011, and (ii) unaudited balance sheet
of the Company as of March 31, 2012 and related unaudited statements of income
and cash flows of the Company for the three month period then ended.

“FTC” means the United States Federal Trade Commission.

 

4



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants, as in effect from time to
time.

“Governmental Authority” means any nation, province, state, county, municipality
and any other political subdivision of any of the foregoing, and any Person
exercising executive, legislative, regulatory or administrative functions of or
pertaining to government, including FERC, FTC, DOJ, SEC and IRS.

“Guaranty or Bond” means any guaranty, letter of credit, surety bond and any
other similar material agreement or arrangement pursuant to which RMO or one or
more Non-Company Affiliates has obligations with respect to any obligations of
the Company, and any security or collateral furnished in connection with any
such guaranty, letter of credit, surety bond or other similar agreement or
arrangement.

“Hazardous Substance” means and includes each substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law and any petroleum hydrocarbons.

“Income Tax” means any Taxes imposed on, or measured by, net income.

“Income Tax Returns” means any Tax Returns relating to Income Taxes.

“Indemnified Party” means any Person seeking indemnification from another Person
pursuant to Section 11.

“Indemnifying Party” means any Person against whom a claim for indemnification
is asserted pursuant to Section 11.

“Initial Payment” has the meaning set forth in Section 2.4.1.

“Intellectual Property” means the following intellectual property rights,
including both statutory and common law rights, if applicable: (a) copyrights
and registrations for copyrights, (b) trademarks, service marks, trade names,
slogans, domain names, logos, symbols, and trade dress, and registrations and
applications for registrations thereof, and (c) Patents, (d) Software and
(e) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable.

“IRS” means the United States Internal Revenue Service.

“Law” means any law, statute, code, ordinance, regulation, order, reporting or
licensing requirement, or rule, including those promulgated, interpreted or
enforced by any Governmental Authorities.

“Lien” means any mortgage, pledge, lien, security interest, hypothecation,
conditional sale agreement, restriction, option, defect in title, easement,
encumbrance, charge, or other similar title exception; provided, however, that
the term “Lien” shall not include (a) liens for current Taxes not yet due and
payable, including liens for nondelinquent ad valorem taxes and

 

5



--------------------------------------------------------------------------------

nondelinquent statutory liens arising other than by reason of any default on the
part of the Company, RMO or any of their Affiliates, (b) liens in favor of
carriers, warehousemen, mechanics, landlords and materialmen imposed by
mandatory provisions of Law and incurred in the Ordinary Course of Business for
sums not yet due and payable, and (c) as to any leased Asset, the rights of the
lessor or landlord with respect to such leased Asset.

“Losses” has the meaning set forth in Section 11.2.1.

“Material Adverse Effect” means any change (or changes taken together) in, or
effect on, the business, financial condition, prospects, or operations of the
Company that is (are) materially adverse to the business, financial condition,
prospects, or operations of the Company, taken as a whole, but excluding any
change (or changes taken together) or effect which is cured (including by the
payment of money) before the earlier of the Closing or the termination of this
Agreement under Section 12.1. Without limiting the foregoing and except for
purposes of Sections 5.7(k)and 8.5, any uninsured loss or damage suffered by the
Company individually of Twenty Five Thousand Dollars ($25,000) (or in the
aggregate in excess of One Hundred Thousand Dollars ($100,000)) shall be deemed
to have a Material Adverse Effect.

“Members Plan” means each Benefit Plan (other than the Company Plans) that is
sponsored, maintained or contributed to as of the Closing Date by the Company or
a Non-Company Affiliate and that covers the current or former members, officers
or employees of the Company.

“New Guaranty or Bond” has the meaning set forth in Section 4.3.1.

“Non-Company Affiliate” means any Affiliate controlled by RMO other than the
Company.

“Ordinary Course of Business” means, with respect to the Company, the ordinary
course of business which is consistent with past practices of the Company.

“Organizational Documents” means articles of incorporation, articles of
organization, certificate of incorporation, charter, bylaws, code of
regulations, certificate of formation, limited liability company operating
agreement, joint venture agreement or partnership agreement, as applicable.

“Parent” has the meaning set forth in the Preamble.

“Parent Common Stock” has the meaning set forth in Section 2.4.1.

“Parent Indemnitees” has the meaning set forth in Section 11.2.1.

“Patent” means (a) any patent granted by the U.S. Patent and Trademark Office or
comparable agency of any other country, as well as any reissued and reexamined
patent and extensions corresponding to such patent, and (b) any patent
application filed with the U.S. Patent and Trademark Office or comparable agency
in any other country, as well as any related continuation or continuation in
part, any divisional application and patent issuing therefrom, and any
respective foreign counterpart patent application or foreign patent issuing
therefrom.

 

6



--------------------------------------------------------------------------------

“Permits” means all licenses and permits (a) issued by any Governmental
Authority or (b) from any third party required for the conduct of the business
of the Company.

“Person” means an individual, partnership, limited partnership, joint venture,
limited liability company or partnership, corporation, bank, trust, company,
business entity, governmental entity or organization, or unincorporated
organization.

“Property and Casualty Claims” has the meaning set forth in Section 4.5.

“Purchased Assets” has the meaning set forth in Section 2.1.

“Purchase Price” has the meaning set forth in Section 2.4.1.

“Regulatory Approval” means the approval by any regulatory agencies of the
transactions contemplated by this Agreement.

“Regulatory Filings” has the meaning set forth in Section 3.3.3(a).

“Representative” has the meaning given to it in the definition of “Confidential
Information.”

“Restricted Period” means the period commencing on the Closing Date and expiring
on the second anniversary of the Closing Date.

“Retained Employee Liabilities” has the meaning set forth in Section 4.2.1.

“RMO” has the meaning set forth in the Preamble.

“Scheduled Claim” means any of the matters set forth in Schedule 5.7.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” has the meaning set forth in Section 5.20.

“Software” means computer software programs including operating systems,
application programs and software tools.

“Special Accountant” has the meaning set forth in Section 2.4.4.

“Tangible Personal Property” means all machines, equipment, tools, computers,
terminals, telephones, telephone systems, furniture, automobiles, fixtures,
leasehold improvements, parts and other tangible personal property and fixtures
owned or leased by the Company, including the property listed on Schedule 5.5.1.

“Tax” or “Taxes” means all United States, federal, state and local, and all
foreign, income, profits, franchise, gross receipts, payroll, transfer, sales,
employment, use, property, license, excise, value added, ad valorem, estimated,
stamp, alternative or ad-on minimum, recapture, environmental, withholding,
commercial activity and any other taxes, charges, duties, impositions or
assessments, together with all interest and penalties and additions imposed on
or with respect to such amounts, or levied, assessed or imposed against the
Company, including any liability for taxes of any predecessor entity.

 

7



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement filed or required to be filed by the Company,
including any predecessor entities, with any taxing authority under federal,
state, local or any foreign laws in connection with the determination,
assessment, collection or imposition of any Taxes.

“Termination Fee” has the meaning set forth in Section 12.2.1.

“Third Party” means any Person other than RMO, the Company, Parent, any
Indemnified Party or any Affiliate of RMO, Parent or any Indemnified Party.

“Transferred Employee” has the meaning set forth in Section 4.2.

1.2. Construction of Certain Terms and Phrases

Unless the context of this Agreement otherwise requires, (a) words of any gender
include the other gender; (b) words using the singular or plural number also
include the plural or singular number, respectively; (c) the terms “hereof,”
“herein,” “hereunder,” “hereby” and derivative or similar words refer to this
entire Agreement; (d) the terms “include,” “includes,” and “including” shall be
deemed to be followed by the words “but not limited to;” (e) the term “Section”
refers to the specified Section of this Agreement; (f) the term “Schedule” or
“Exhibit” refers to a Schedule or Exhibit attached to this Agreement;
(g) references to time are to Cleveland, Ohio time; and (h) the term “material”
and derivative or similar words refer to materiality with respect to the
Company. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. Except as otherwise
stated herein, all accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.

 

2. SALE AND PURCHASE OF ASSETS

2.1. Purchased Assets

Upon the terms and subject to the conditions set forth in this Agreement, on the
Closing Date, the Company shall sell, transfer, convey, assign and deliver to
the Buyer, and the Buyer shall purchase and acquire from the Company all right,
title and interest in and to, all properties, assets and rights used or useful
in connection with the Business other than the Excluded Assets described in
Schedule 2.1 (collectively the “Purchased Assets”), including but not limited to
the following:

(a) the Tangible Personal Property described in Schedule 2.1;

(b) to the extent assignable or transferable, all Permits necessary to conduct
the Business described in Schedule 2.1;

 

8



--------------------------------------------------------------------------------

(c) all right, title and interest of the Company in, to and under all contracts
and other legally binding agreements, whether written or oral, to which the
Company is a party described in Schedule 2.1 (the “Acquired Contracts”);

(d) all prepaid expenses and deposits of the Company;

(e) copies of all books of account, general, financial, accounting and personnel
records, files, manuals, invoices, customers and suppliers lists and other data
owned or used by the Company and related to the Purchased Assets or the
Business;

(f) all Accounts Receivable for sales occurring on or after the Closing Date;

(g) all right title and interest of the Company in, to and under all
Intellectual Property described in Schedule 2.1;

(h) all post office boxes, telephone numbers, Internet sites and e-mail
addresses, and other communication codes, numbers or devices;

(i) all goodwill of the Company; and

(j) any other assets not specifically listed above that are used by the Company
in the operation of the Business on the Closing Date, but excluding those assets
specifically described in Schedule 2.1(j) (such excluded assets, the “Excluded
Assets”).

Notwithstanding anything contained herein to the contrary, to the extent that
any Purchased Asset is not assignable or transferable without the consent or
waiver of the issuer thereof or the other party thereto or any third party
(including a Governmental Authority), or if such assignment or transfer or
attempted assignment or transfer would constitute a breach thereof or a
violation of any law, decree, order, regulation or other governmental edict,
this Agreement shall not constitute an assignment or transfer thereof, or an
attempted assignment or transfer thereof. The Company and RMO shall continue to
use their best efforts to obtain such consents and waivers. Until such consents
and waivers are obtained, the Company and RMO shall provide the Buyer with the
economic benefits of the nonassignable Purchased Assets.

2.2. Assumed and Excluded Liabilities

In part consideration for the sale of the Purchased Assets, the Buyer, as of
Closing and thereafter, shall assume and be liable for the following
(collectively, the “Assumed Liabilities”):

(a) The obligation to service the Accounts Receivable, excluding any debts,
obligations or liabilities of the Company for the Accounts Receivable that arise
or accrue prior to the Closing (which shall constitute Excluded Liabilities for
purposes of this Agreement); and

(b) The amounts due under the Acquired Contracts, excluding any debts,
obligations or liabilities of the Company thereunder that arise or accrue prior
to the Closing (which shall constitute Excluded Liabilities for purposes of this
Agreement).

 

9



--------------------------------------------------------------------------------

Except for the Assumed Liabilities as provided in Section 2.1, anything else to
the contrary notwithstanding, the Buyer does not assume and shall in no event be
liable for any liabilities, debts, leases or obligations of the Company
whatsoever, whether to any employee, any Governmental Authority or to any other
Person, whether in respect to the Business, the Purchased Assets or otherwise,
and the Buyer does not assume and shall not be deemed to have assumed, any
Account Receivables, contract, tort, product liability or other claims, debts or
liabilities relating to acts or events occurring prior to the Closing Date. All
such other liabilities, debts, leases, obligations of or claims against the
Company are hereinafter collectively referred to as the “Excluded Liabilities.”

2.3. The Closing

The closing of the Agreement (the “Closing”) shall take place on the first
Business Day of the first full month following the satisfaction or waiver
(subject to applicable Law) of the conditions (other than those conditions that
by their nature are to be fulfilled at the Closing, but subject to the
fulfillment or waiver of such conditions) set forth in Section 8.1, unless this
Agreement has previously terminated pursuant to its terms or unless another date
is agreed to in writing by RMO and Parent (the actual date of Closing being
referred to herein as the “Closing Date”). The Closing shall be held at 10 a.m.
at the offices of Kohrman Jackson & Krantz PLL, 1375 E. Ninth Street, 20th
Floor, Cleveland, Ohio 44114, unless another place is agreed to in writing by
RMO and Parent.

2.4. Purchase Price

2.4.1. In consideration of the sale, transfer, conveyance, assignment and
delivery of the Purchased Assets by the Company to the Buyer, and in reliance
upon the Company’s representations and warranties made herein, the Buyer shall
pay to the Company the purchase price of Two Million Eight Hundred Seventy-five
Dollars ($2,875,000) paid by the issuance of 256,926 validly issued, fully paid
and non-assessable shares of common stock, par value $0.15 per share, of Parent
(“Parent Common Stock”) at a per share price of $11.19 (the “Initial Payment”).
In addition to the Initial Payment, the Company shall be eligible to receive
“earn out” payments of Parent Common Stock, in accordance with Section 2.4.2
(the “Earn Out Payment” and together with the Initial Payment, the “Purchase
Price”).

2.4.2. Parent shall pay to the Company an amount based on the annual EBITDA of
the Business pursuant to the terms contained in this Section 2.4.2(the “Earn Out
Amount”). The Earn Out Amount will be based on the EBITDA of the Business to be
acquired by Buyer (the “Continuing Company”) which will be determined on a
stand-alone basis, without allocation of overhead or other costs of Parent and
its affiliated companies, as of December 31 of each year for five years
following completion of the transactions contemplated by this Agreement (the
“Earn Out Period”) and shall be calculated as follows:

2.4.2.1. The target EBITDA is $810,432 which is the Company’s EBITDA for the
year ended December 31, 2011 (the “EBITDA Target”). If the Continuing Company’s
annual EBITDA equals the EBITDA Target, then Parent shall pay to the Company an
Earn Out Amount equal to $575,000 for that year, or $2,875,000 in total over the
Earn Out Period if the EBITDA Target is met every year during the Earn Out
Period. If the Continuing Company’s EBITDA

 

10



--------------------------------------------------------------------------------

exceeds the EBITDA Target for that year, then Parent shall pay to the Company an
Earn Out Amount equal to the Continuing Company’s actual EBITDA divided by the
EBITDA Target and then multiplied by $575,000. There is no limitation on the
annual or total payment of the Earn Out Amount. If the Continuing Company’s
EBITDA is less than the EBITDA Target, then no Earn Out Amount will be payable
for that particular Earn Out Period. By way of the example only, the following
table illustrates sample Earn Out Amount calculations:

 

Earn Out Period December 31

   Continuing
Company EBITDA
Target      Actual Continuing
Company EBITDA      Earn-Out Amount  

Year 1

   $ 810,432       $ 810,431         —     

Year 2

   $ 810,432       $ 810,432       $ 575,000   

Year 3

   $ 810,432       $ 972,518       $ 690,000   

Year 4

   $ 810,432       $ 1,620,864       $ 1,150,000   

Year 5

   $ 810,432       $ 4,052,160       $ 2,875,000            

 

 

 

Total

         $ 5,290,000            

 

 

 

The Earn-Out Amount, if any, shall be paid in validly issued, fully paid and
non-assessable shares of Parent Common Stock which shall bear a restrictive
legend in accordance with the Securities Act. The share price to be used to
determine the number of shares to be issued for any Earn Out Amount shall be the
average closing price of the Parent Common Stock for the twenty (20) trading
days preceding issuance of the Parent Common Stock for such Earn Out Amount.

2.4.3. Not later than thirty (30) days following the filing by Parent with the
SEC of its periodic report on Form 10-K beginning after its fiscal year end
following completion of the transactions contemplated by this Agreement and
through the remainder of the Earn Out Period, the Buyer shall cause to be
prepared and delivered to the Company a report (the “Earn Out Report”) setting
forth (i) whether there is any Earn Out Amount, (ii) its computation of the Earn
Out Amount (if any) and (iii) all supporting calculations and documentation with
respect thereto. Unless the Company notifies the Buyer within thirty (30) days
after receipt of the Earn Out Report that it objects to the computation relating
to the determination of any of the foregoing items in the Earn Out Report, the
Earn Out Report shall be binding and conclusive for the purposes of this
Agreement. The Company and its representatives shall have reasonable access to
the books and records and any accountant’s work papers relating to any of the
foregoing during regular business hours, to verify the computations set forth
above and in the Earn Out Report.

2.4.4. If the Company notifies the Buyer in writing within thirty (30) days
after the receipt of the Earn Out Report that it objects to the computation or
applicability of any of the items included in the Earn Out Report, the Earn Out
Report shall be discussed in good faith by the parties, with a view towards
reaching agreement on the Earn Out Amount. If the parties are unable to reach
agreement within thirty (30) days after such objection notification, the
determination of the Earn Out Amount and the resolution of any disputed items in
respect thereof shall be submitted to a mutually agreeable third party
independent auditor (the “Special Accountant”) for determination, whose
determination of the Earn Out Amount shall be binding and conclusive on the
parties (provided that if the parties are unable to agree upon the Special

 

11



--------------------------------------------------------------------------------

Accountant, the parties to the dispute shall each select one third party
independent auditor, and the independent auditors so selected shall choose the
Special Accountant). The fees, costs and expenses of the Special Accountant’s
review and report shall be shared equally among the Buyer, on the one hand, and
the Company, on the other hand, unless an error is found in the books or records
of the Company or in the calculation of the Earn Out Amount, in which case,
Parent shall be responsible for the fees, costs and expenses of the Special
Accountant.

2.4.5. Following the final determination of the Earn Out Amount, if any, Parent,
if necessary, shall issue to the Company in the aggregate such number of shares
of Parent Common Stock as determined in accordance with Section 2.4.2.1. The
shares of Parent Common Stock shall be issued within ten (10) Business days
following the final determination of the Earn Out Amount.

2.4.6. Parent (i) shall take all reasonable actions as may be necessary under
the Ohio General Corporation Law in order that Parent may validly and legally
issue fully paid and nonassessable shares of Parent Common Stock to the Company
at such time as required under this Agreement and (ii) shall at all times
reserve and keep available out of its authorized but unissued shares, a
reasonably sufficient number of shares of Parent Common Stock to permit the
issuance of shares for the Earn Out Amount.

2.4.7. The Buyer shall have the right to allocate the Purchase Price among all
of the Purchased Assets for tax purposes based upon the Buyer’s reasonable
determination of the fair market value of the Purchased Assets subject to RMO
and the Company’s reasonable agreement. The Purchase Price shall be allocated as
set forth in Schedule 2.4, to the satisfaction of the Buyer, RMO and the
Company. The Buyer shall have the right to revise Schedule 2.4 at or prior to
the Closing based on the results of its due diligence review of the Purchased
Assets. The Company and the Buyer hereby agree that each shall file Internal
Revenue Service Form 8594 with its federal income tax return for its first
(1st) fiscal year ending on or after the Closing. The parties further agree that
the Purchase Price allocations reported to the Internal Revenue Service on Form
8594 shall be consistent with the allocations set forth in this Agreement, and
that any failure to report the Purchase Price allocations to the Internal
Revenue Service in the manner prescribed and consistent with the allocations
agreed upon herein shall constitute a breach of this Agreement and will subject
the party who is not in compliance to any damages which may arise by reason of
such failure to file, including but not limited to additional taxes, interest
and penalties assessed against the parties in compliance as a result of an
Internal Revenue Service audit of its federal income tax return for the year of
this transaction and subsequent years.

2.5. Payment of the Purchase Price

Subject to the conditions set forth in this Agreement and any adjustments to the
Purchase Price required herein, the Buyer shall issue the applicable shares of
Parent Common Stock as full consideration for the payment of the Purchase Price.

 

12



--------------------------------------------------------------------------------

3. PRE-CLOSING COVENANTS AND UNDERTAKINGS

3.1. Satisfaction of Closing Conditions

The parties shall use their commercially reasonable efforts to bring about, as
soon as practical after the date hereof, the satisfaction of all the conditions
set forth in Sections 8 and 9.

3.2. Conduct of the Business of the Company Prior to Closing

Except as in the Ordinary Course of Business or with the prior written consent
of Parent (which consent shall not be unreasonably withheld, delayed or denied),
or as otherwise provided in Schedule 3.2 or in any other Schedule attached to
this Agreement, and except as may be required to effect the transactions
contemplated by this Agreement, or as is otherwise authorized by this Agreement,
RMO covenants that he shall, and shall cause the Company to, during the period
commencing on the date of this Agreement and terminating at the Closing:

(a) preserve intact the legal existence of the Company and carry on the
Company’s business in the Ordinary Course of Business, and use its commercially
reasonable efforts to preserve the goodwill of the Company;

(b) maintain the Purchased Assets in the Ordinary Course of Business;

(c) keep in force at no less than their present limits all existing surety bonds
and policies of insurance insuring the Purchased Assets and the Business, except
to the extent that any such surety bond or insurance policy is no longer
applicable or otherwise required pursuant to the Business;

(d) use commercially reasonable efforts to maintain in full force and effect all
Permits held by the Company, except those Permits the failure of which to hold,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

(e) neither enter into, modify, amend or terminate any Acquired Contract, nor
waive, release, compromise or assign any material rights or claims thereunder,
nor suffer, permit or incur any of the transactions or events described in this
Section 3.2 to the extent such events or transactions are within the reasonable
control of RMO or the Company;

(f) not change the relationship with or terminate any customer of the Company;

(g) not change any collection, payment or credit practices;

(h) not change any of the prices charged with respect to a customer of the
Company or the Acquired Contracts;

(i) not make or permit any change in the Company’s Organizational Documents;

(j) not make any changes in the accounting methods or practices of the Company;

 

13



--------------------------------------------------------------------------------

(k) not (i) pay, or incur any obligation for any payment of, any contribution or
other amount to, or with respect to, any Company Plan, (ii) pay any bonus to,
make any loan, pay or transfer any Assets to, or grant any increase in the
compensation of, any Company members, officer, or employee, (iii) make any
increase in the pension, retirement or other benefits of the members, officers,
or employees, except as set forth in Schedule 3.2, or (iv) hire any additional
employees, even in the Ordinary Course of Business, without the prior written
consent of the Parent, which consent shall not be unreasonably withheld;

(l) not have the Company pay, lend or advance any amount to or in respect of, or
sell, transfer or lease any Purchased Assets to, or enter into any agreement,
arrangement or transaction with, RMO or any Non-Company Affiliate, except for
the payments, agreements, arrangements, leases, transactions and arrangements
set forth in Schedule 3.2;

(m) not permit the Company to (i) incur or assume any indebtedness for borrowed
money or issue any debt securities, or (ii) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any Person;

(n) not permit the Company to (i) make any capital contributions to, or
investments in, any Person, (ii) refinance or restructure any existing
indebtedness, (iii) pledge or otherwise encumber shares of any Company capital
stock, or (iv) mortgage or pledge any of the Purchased Assets, or create or
suffer to exist any Lien thereupon;

(o) not permit the Company to acquire, sell, lease or dispose of any Purchased
Assets other than in the Ordinary Course of Business;

(p) not permit the Company to (i) acquire any Person (or division thereof), any
equity interest therein or all or substantially all of the assets thereof
whether through a merger, consolidation, purchase or otherwise, or (ii) enter
into a joint venture, partnership or any other equity alliance with any Person;

(q) not permit RMO or any Non-Company Affiliate to hire any essential employee
of the Company without Parent’s prior written consent; and

(r) not agree to do anything, or agree to permit the Company to do anything,
that would violate any of the foregoing affirmative or negative covenants of
this Section 3.2.

3.3. Consents and Approvals

3.3.1. Subject to the allocation of responsibility set forth in Section 3.3.2,
RMO agrees to, and agrees to cause the Company to apply for and use commercially
reasonable efforts to obtain no later than at the Closing (a) the Regulatory
Approval, (b) the waiver, consent and approval of all Persons whose waiver,
consent or approval is required by Law for the Company’s and RMO’s execution and
delivery of this Agreement and RMO’s and the Company’s consummation of the
transactions contemplated herein, and (c) the waiver, consent and approval of
all Persons whose waiver, consent or approval is required by any Company

 

14



--------------------------------------------------------------------------------

Contract, consent, judgment, decree, order or Permit to which RMO or the Company
is a party or subject immediately prior to the Closing, and which would prohibit
or require the waiver, consent or approval of any Person to, such transactions
or under which, without such waiver, consent or approval, such transactions
would constitute an occurrence of Default under the provisions thereof,
provided, however, that neither RMO nor the Company shall make any agreements or
understandings adversely affecting the Assets or the Company, or its business,
as a condition to obtaining any waivers, consents or approvals required by this
Section 3.3.1, except as otherwise provided herein or with the prior written
consent of Parent.

3.3.2. Each of the parties hereto (a) will take all commercially reasonable
actions necessary to comply promptly with all Laws that may be imposed on such
party with respect to the transactions contemplated herein (including requesting
all necessary approvals for and executing all necessary agreements for the
novation of any Company Contracts with any Governmental Authority, requesting
all necessary material approvals of subcontractors to such contracts, providing
notices and disclosures as required for foreign Persons, and furnishing all
information required under any Law in connection with approvals of or filings
with any Governmental Authority (including without limitation FTC, DOJ, SEC or
IRS)); provided, however, the foregoing shall not require any of the parties
hereto or any of their Affiliates to sell or otherwise divest of a material
portion of their respective assets or properties or discontinue any of their
respective significant operations; and (b) will promptly cooperate with and
furnish information to each other in connection with any such legal requirements
imposed upon any of them in connection with the transactions contemplated
herein. Any filings or approvals required to be accomplished by RMO, the Company
or any Non-Company Affiliate in accordance with this Section 3.3.22 shall be at
RMO’s or such Non-Company Affiliate’s expense.

3.3.3. Regulatory Filings.

(a) The Company shall cooperate with Parent for the preparation and filing of
the regulatory filings to be made to any regulatory agency requesting Regulatory
Approval (the “Regulatory Filings”).

(b) Parent shall use commercially reasonable efforts to file as soon as
practicable after the date hereof the Regulatory Filings, and execute all
agreements and documents, in each case, to obtain as promptly as practicable the
Regulatory Approvals. Parent, the Company and RMO shall act diligently, and
shall coordinate in completing and submitting the Regulatory Filings. Parent and
RMO shall each have the right to review and approve (which such approval shall
not be unreasonably withheld, delayed or conditioned) in advance all of the
information relating to the transactions contemplated by this Agreement which
appears in the Regulatory Filings. Parent will bear all legal costs incurred in
connection with the preparation and filing of the Regulatory Filings.

3.3.4. Nothing in this Agreement will require Parent, RMO or the Company to
accept any condition to, limitation on or other term concerning the grant of
Regulatory Approval if such condition, limitation or other term, alone or in the
aggregate with such other conditions, limitation or other terms would
(a) require the disposition by Parent, RMO or the Company of any material
asset(s); (b) have a Material Adverse Effect on Parent, RMO or the Company in
its acquisition, ownership, use, operation or disposition of any property; or
(c) materially change or impair the commercial expectation of the Parent, RMO or
the Company with respect to the marketing, sale or transportation of natural gas
by the Company.

 

15



--------------------------------------------------------------------------------

3.4. Access, Information and Confidentiality

3.4.1. Prior to the Closing, the Company shall to (a) give Parent and its
authorized Representatives reasonable access, during normal business hours and
upon reasonable notice, to the Purchased Assets, and (b) allow Parent (together
with its authorized Representatives) to make a reasonable number of visits to
each office, facility and other property owned or leased by the Company.

3.4.2.(a) Subject to the first sentence of subsection (b) of this Section 3.4.2,
a party hereto receiving Confidential Information from another party hereto
shall not disclose and shall keep strictly confidential all such Confidential
Information of such disclosing party; provided, however, that such receiving
party may disclose Confidential Information of such disclosing party (i) to any
Representative of such receiving party or any of its Affiliates who needs to
know such information for purposes of consummating the transactions contemplated
herein; (ii) to any partner, Affiliate, lender or investor of such receiving
party or any of its Affiliates, or any Representative of such partner,
Affiliate, lender or investor who needs to know such information for purposes of
consummating the transactions contemplated herein; and (iii) to the extent that
such receiving party or Representative is required to disclose such information
in order to avoid committing a violation of any applicable law, rule or
regulation, including any rules or regulations of any securities association,
stock exchange or national securities quotation system.

(b) In the event that a receiving party or any Representative of such receiving
party or any of its Affiliates is requested or required, pursuant to any
applicable court order, administrative order, statute, regulation or other
official order by any Governmental Authority, to disclose any Confidential
Information of a disclosing party, such receiving party shall (i) provide such
disclosing party with prompt written notice of any such request or requirement
so that such disclosing party may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 3.4.2, and
(ii) reasonably cooperate with such disclosing party to obtain such protective
order or other remedy. In the event such protective order or other remedy is not
obtained and a disclosing party fails to waive compliance with the relevant
provisions of this Section 3.4.2, such receiving party agrees to (A) furnish
only that portion of the Confidential Information for which such receiving party
is advised by written opinion of its legal counsel obtained at the disclosing
party’s expense, is legally required to be disclosed, (B) upon such disclosing
party’s request and expense, use its commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded to such information, and
(C) give such disclosing party prior written notice of the Confidential
Information to be disclosed.

(c) If this Agreement is terminated prior to the Closing or at any other time
for any reason, upon the written request of a disclosing party, each receiving
party will, and will cause all Representatives of such receiving party or any of
its Affiliates to promptly, (i) deliver to such disclosing party all original
Confidential Information (whether written or electronic) furnished to such
receiving party or any Representative of such receiving party or

 

16



--------------------------------------------------------------------------------

any of its Affiliates by or on behalf of such disclosing party, and (ii) if
specifically requested by such disclosing party, destroy (A) any copies of such
Confidential Information (including any extracts therefrom), and (B) any portion
of such Confidential Information that may be found in reports, analyses, notes,
compilations, studies and other documents prepared by or for such receiving
party. From and after the Closing, Parent shall be released from all obligations
owed by it to RMO under this Section 3.4.2 with respect to the Confidential
Information owned by the Company. This Section 3.4.2 shall survive any
termination of this Agreement

3.5. Delivery of Financial Statements and Regulatory Filings

During the period commencing on the date of this Agreement and terminating at
the Closing, the Company shall cause to be delivered to Parent, within thirty
(30) days of being available or filed, copies of (a) all regularly prepared
unaudited monthly, quarterly and annual financial statements of the Company
prepared after the date of this Agreement, and (b) all material filings or
submissions by the Company with any Governmental Authority made after the date
of this Agreement.

3.6. Public Announcements

No party hereto or any of its Affiliates shall make any public announcement of
the execution and delivery of this Agreement or the transactions contemplated by
this Agreement without first obtaining the prior written consent of the other
party hereto, such consent not to be unreasonably withheld, delayed or
conditioned; provided, however, that nothing contained in this Section 3.6 shall
prohibit any party hereto or any of its Affiliates from (a) making any
disclosures or having any discussions with any regulatory agencies regarding
this Agreement or the transaction contemplated by this Agreement in accordance
with Section 3.3.2, (b) making any public announcement in accordance with any
required SEC regulation or SEC filing, (c) having discussions with its lenders,
or (d) making any public announcement if such party or its Affiliate determines
in good faith, on the advice of legal counsel, that such public disclosure is
required by applicable Law or any listing agreement with a national securities
exchange or trading market; provided further, that in any such event, such party
or its Affiliate shall consult with the other party hereto prior to making such
disclosure to the extent reasonably practicable.

3.7. Damage to the Purchased Assets

Damage to, or destruction or loss of any of the Purchased Assets prior to the
Closing Date shall be repaired by the Company at its sole cost and expense and
the Company shall retain insurance proceeds, if any; provided, however, that if
any such damage or destruction could reasonably be expected to have a Material
Adverse Effect and/or the Purchased Assets cannot reasonably be restored or
repaired before the Closing Date, the Company shall give the Buyer notice
thereof and the Buyer may, at its option, terminate this Agreement without
further obligation.

 

17



--------------------------------------------------------------------------------

4. ADDITIONAL AGREEMENTS

4.1. Intentionally Deleted

4.2. Employee and Benefit Matters

4.2.1. Schedule 4.2.1 contains a list of employees who are actively employed by
the Company (including individuals on vacation, short-term disability or similar
leave but excluding those persons on long-term disability leave) on the date
hereof who the parties agree and acknowledge will be treated as employees of the
Company for purposes of this Agreement, which such Schedule 4.2.1 shall be
amended as of the Closing Date to include such employees employed in positions
at the Company as of the Closing Date (“Company Employees”). Schedule 4.2.1
shall also include the amount of accrued sick leave, flex time and vacation time
for each of the Company Employees. From and after the Closing Date, Parent shall
have the right to terminate any or all of Company Employees at will or to
continue the employment of any or all of Company Employees with the Company upon
terms and conditions acceptable to Parent in Parent’s sole and absolute
discretion. The Buyer shall provide the Company with written notification at
least three (3) days prior to the Closing Date of any Company Employee who will
be terminated as of the Closing Date. Any Company Employee who accepts
employment with the Company as of the Closing Date shall hereinafter be referred
to as a “Transferred Employee.” The Company and RMO shall retain and satisfy any
and all responsibility, and Parent shall have no liability or responsibility
whatsoever, for any and all claims, liabilities and obligations, whether
contingent or otherwise, relating to (i) any current, former or retired employee
of the Company who is not a Transferred Employee, including, without limitation,
any unpaid salary, wages, bonuses or other compensation or severance pay or
benefits, (ii) any Transferred Employee arising out of or relating to any
period, or otherwise incurred, prior to the Closing Date, including, without
limitation, any unpaid salary, wages, bonuses or other compensation or severance
pay, benefits or group health care coverage required by Section 4980B of the
Code or Section 601 of ERISA, and (iii) the Company Plans (such claims,
liabilities and obligations, collectively the “Retained Employee Liabilities”).
Parent shall have no obligation to continue the employment of any Transferred
Employee for any period following the Closing Date, and may terminate the
employment of any Transferred Employee at will. Parent shall not receive assets
from, nor be required to assume any of the liabilities of, the Members Plans.

4.2.2. On the Closing Date, Parent shall assume all liabilities relating to each
Transferred Employee’s unused flexible holiday, vacation and sick time, if any.
Schedule 4.2.1 shall be amended within three (3) days prior to the Closing to
reflect current accrued sick leave, flex time and vacation time.

4.3. Guaranties or Bonds

4.3.1. After the date hereof and prior to the Closing, RMO shall not, and shall
cause the Company not to, without the prior written consent of Parent, (a) enter
into, issue or obtain any Guaranty or Bond (each individually, a “New Guaranty
or Bond”), or (b) amend or otherwise modify any Guaranty or Bond; provided,
however, that Parent shall not unreasonably withhold, delay or condition its
consent to any New Guaranty or Bond which is entered into in

 

18



--------------------------------------------------------------------------------

the Ordinary Course of Business, and Parent shall not unreasonably withhold,
delay or condition its consent to any amendment or other modification of any
Guaranty or Bond in the Ordinary Course of Business if such amendment or other
modification would not result in a breach of any provision of this Agreement;
and

4.3.2. RMO shall promptly provide Parent with a true and correct copy of any New
Guaranty or Bond or amendment or other modification to a Guaranty or Bond.

4.4. Agreement Not to Solicit Employees

Unless otherwise consented to in writing by Parent, the Company and RMO agree
that during the Restricted Period, neither RMO, the Company nor any Non-Company
Affiliate will solicit or hire away any Transferred Employee.

4.5. Insurance Claims

The Company shall be solely responsible for the administration and, to the
extent applicable, payment of any Property and Casualty Claims with a date of
occurrence prior to the Closing, and hereby releases Parent and its Affiliates
of any responsibility or liability therefor. Parent shall be solely responsible
for the administration and, to the extent applicable, payment of any Property
and Casualty Claims with a date of occurrence on or after the Closing, and
hereby releases the Company of any responsibility or liabilities therefor. For
purposes hereof, “Property and Casualty Claims” shall mean workers’
compensation, auto liability, general liability, products liability,
professional liability, fiduciary liability, pollution liability and director
and officer liability claims relating to the business of the Company and claims
for damages caused to facilities of the Company generally insured under
causes-of-loss – special form property and boiler and machinery insurance
coverage, in each case including reported claims and incurred but not reported
claims. The Company shall be solely responsible for the administration and
payment of all costs associated with claims for workers’ compensation and other
occupational health or injury claims of employees of the Company prior to the
Closing Date and for any claim filed subsequent to the Closing Date made in
connection with any injury, event or occurrence taking place prior to the
Closing Date.

4.6. Accounts Receivable

4.6.1. All Accounts Receivable for sales prior to the Closing Date belong to the
Company although such accounts may be actually paid to and received by the Buyer
on or after the Closing Date. On the day immediately prior to the Closing Date,
the Company shall provide the Buyer with the most current listing of Accounts
Receivable, showing the names and addresses of the customers, type of payment
method and most current balances. In addition, the Company shall provide the
Buyer with an updated copy of such listing within a week after the Closing Date,
and the Buyer shall provide the Company with reasonable access during normal
business hours to the applicable Accounts Receivable records. The Company shall
have the sole responsibility for preparing the listing of open Accounts
Receivable belonging to the Company. The Buyer’s sole responsibility under this
Section 4.6.1 is to (i) pay or deliver to the Company all amounts it receives
with respect to the Accounts Receivable belonging to the Company within five (5)
business days after receipt and (ii) provide the Company (with the Company’s

 

19



--------------------------------------------------------------------------------

assistance) with a reasonable accounting of such receipts showing the customer’s
name, address and amount and date of each receipt. Under no circumstance shall
the Buyer have any obligation to exercise collection efforts against any
customer with respect to any Accounts Receivable belonging to the Company. If
any amount is disputed between the Company and any such customer, the Company
shall notify the Buyer of the dispute and provide the Buyer a detailed
explanation of the amount and reason for any discrepancy and dispute in which
case the Buyer shall have the right to participate in all discussions in an
effort to help resolve any disputes prior to the Company sending any formal
demands or taking any formal collection actions. If any customers incorrectly
make payments or direct deposits to an account of the Company for sales by the
Business after the Closing, the Company shall inform the Buyer of the payments
or deposits received by the Company and the Company shall remit the full amount
of such payments or deposits to the Buyer within five (5) business days after
receipt.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND RMO REGARDING THE COMPANY

The Company and RMO jointly and severally represent and warrant to Parent that:

5.1. Organization and Good Standing of the Company; Foreign Qualifications

5.1.1. The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Ohio, USA, and has
all requisite limited liability company power and authority to carry on its
business as such business is currently conducted.

5.1.2. The ownership, leasing or operation of the Company’s assets or the
conduct of its business as currently conducted does not require license,
registration or qualification to do business as a foreign limited liability
company.

5.1.3. The Company has heretofore made available to Parent true, correct and
complete copies of the Organizational Documents, as amended to the date hereof,
of the Company.

5.2. Capitalization of the Company

5.2.1. As of the date of this Agreement, the Company has 100 membership
interests issued and outstanding. The interests of the Company (i) constitute
all of the issued and outstanding membership units of the Company, (ii) are
validly authorized and issued, fully paid, and nonassessable, and (iii) will as
of Closing be owned beneficially and of record as set forth in Schedule 5.2.1.
No interests of the Company were issued in violation of any preemptive, right of
first refusal or other subscription rights of any member of the Company or any
other Person, and all interests of the Company were offered and sold in
compliance with all applicable federal, state and critical securities Laws.
There are no outstanding options, warrants, calls, commitments or plans by the
Company to issue any additional membership interests, or to pay any cash
distribution, or to purchase, redeem or retire any outstanding membership
interests, nor are there outstanding any securities or obligations which are
convertible into or exchangeable for membership interests. There are no
membership appreciation rights, phantom units or similar rights in existence
with respect to the Company. No Person other than the members of the Company
listed on Schedule 5.2.1 own or otherwise have any rights to any securities of
the Company.

 

20



--------------------------------------------------------------------------------

5.2.2. The Company does not own, directly or indirectly, any capital stock or
other equity interest in any corporation, partnership, joint venture, limited
liability company or partnership, association or other legal entity.

5.3. Financial Statements; Undisclosed Liabilities

5.3.1. Attached hereto as Schedule 5.3.1 are true, correct and complete copies
of the Financial Statements which have been generated in accordance with the
books and records of the Company. Except as set forth in Schedule 5.3.1, the
Financial Statements (a) have been prepared in material accordance with GAAP and
(b) fairly and accurately present in all material respects the financial
position and the results of operations of the Company as of the dates and for
the periods indicated in accordance with GAAP.

5.3.2. The Company does not have any material liability or obligation that would
be required to be disclosed on a balance sheet prepared in accordance with GAAP,
except for the liabilities and obligations of the Company (a) disclosed or
reserved against in the Financial Statements, (b) set forth in Schedule 5.3.2 or
(c) incurred or accrued in the Ordinary Course of Business since March 31, 2012.

5.4. Taxes

Except as provided in Schedule 5.4: (a) the Company has timely extended or filed
all Tax Returns known to the Company to be required to be filed for the Company
and all such Tax Returns are true, correct and complete in all material
respects, (b) the Company has paid, and until the Closing Date will, within the
time and in the manner prescribed by Law, pay (or have established adequate
reserves reflected in the Financial Statements for), all Taxes due or claimed to
be due with respect to the operations of the Company, (c) the Company has
withheld all amounts required to be withheld from payments to employees and
other third parties and have remitted such amounts to the appropriate taxing
authority in accordance with applicable Laws, (d) the Company has not executed
or filed with any taxing authority (whether federal, state, local or foreign)
any agreement or other document (other than normal requests to extend the time
for filing a Tax Return) extending or waiving or having the effect of extending
or waiving the period for assessment of any Tax that is due with respect to a
Tax Return that the Company is required to file, (e) no federal, state, local or
foreign Tax Audits or other administrative proceeding, discussions or court
proceedings are presently in progress or threatened with regard to any Tax
Returns of the Company and (f) there are no Liens or assessments or claims
(whether pending or threatened) for the payment of Taxes upon the Assets of the
Company. The Company is treated for federal Income Tax purposes as “disregarded
as an entity separate from its owner” pursuant to Section 301.7701-3(b)(1)(ii)
of the treasury regulations of the Code.

5.5. Tangible Personal Property

5.5.1. The Tangible Personal Property described in Schedule 5.5.1 included among
the Purchased Assets have been maintained and/or installed in good and
workmanlike manner, are in good operating condition and repair, except for
reasonable wear and tear in ordinary usage, and are suitable for the business of
the Company. The Purchased Assets constitute all of the assets necessary to
conduct the Business as presently conducted. All of the Purchased Assets are in
the possession of the Company.

 

21



--------------------------------------------------------------------------------

5.5.2. There is no inventory included among the Purchased Assets.

5.5.3. All of the Accounts Receivable shown on the Financial Statements arose in
the Ordinary Course of Business in connection with bona fide transactions.
Schedule 5.5.3 reflects the procedures the Company uses to collect its Accounts
Receivable.

5.6. Enforceability; Authority; No Conflict; No Consents

5.6.1. This Agreement and the other documents, instruments and agreements to be
entered into by the Company and RMO pursuant hereto (the “Ancillary
Agreements”), constitutes the legal, valid and binding obligations of the
Company and RMO, enforceable against them in accordance with its terms. The
execution, delivery and performance by RMO and the Company of this Agreement and
the Ancillary Agreements do not and will not, and the consummation of the
transactions contemplated hereby and thereby will not, conflict with or violate
(a) any provision of the Organizational Documents of the Company or RMO or
(b) any resolution adopted by the members of the Company.

5.6.2. Each of the Company and RMO has the full right, power and authority to
execute and deliver this Agreement and the Ancillary Agreements, to perform
their respective obligations under this Agreement and the Ancillary Agreements
and such actions have been duly authorized by all necessary action by the
Company and RMO.

5.6.3. Neither the execution and delivery of this Agreement or any other
agreement entered into pursuant hereto nor the consummation of the transactions
contemplated by this Agreement will (a) violate any Law to which each of the
Company and RMO is subject, (b) result in the imposition or creation of any Lien
upon or with respect to any of the Purchased Assets or (c) not constitute an
occurrence of a Default or require the consent or approval of any Person under
any provision of any Acquired Contract to which the Company is a party or by
which he is bound.

5.7. Absence of Changes

Since December 31, 2011 through the Effective Date, the Company has not, except
as set forth in Schedule 5.7 or in the Ordinary Course of Business:

(a) transferred, assigned or conveyed any of the Purchased Assets;

(b) suffered any material destruction, damage or loss to any of the Purchased
Assets (casualty or other), whether or not covered by insurance;

(c) except as described in Schedule 5.12 or Schedule 3.2, entered into any
Acquired Contract;

 

22



--------------------------------------------------------------------------------

(d) except as described in Schedule 5.12 or Schedule 3.2, terminated or amended
or suffered the termination or amendment of, failed to perform in all material
respects its obligations under, or suffered or permitted any Default to exist
under, any Acquired Contract or Permit;

(e) caused or consented to the imposition of a Lien on any of the Purchased
Assets;

(f) incurred or assumed any indebtedness for borrowed money or issued any debt
security except as set forth in Schedule 5.12;

(g) waived any material right of the Company or cancelled any debt or claim held
by the Company;

(h) made any loan to any officer, director, employee or member of the Company;

(i) increased, directly or indirectly, the compensation paid or payable to any
officer, director, employee or agent of the Company except in accordance with
Section 3.2(k) hereof;

(j) hired or fired any employees of the Company or changed any such employee’s
terms or conditions of employment except in accordance with Section 3.2 hereof;

(k) delayed or postponed the payment of any accounts payable or any other
liability or obligation or agreed or negotiated with any party to extend the
payment date of any accounts payable or any other liability or obligation or
accelerated the collection of (or discounted) any accounts or notes receivable
or taken any actions or omitted to take any actions with the intent or the
purpose of altering such accounts or notes from the Ordinary Course of Business;

(l) made any changes to the Company’s Organizational Documents;

(m) failed to maintain the Company’s corporate existence;

(n) changed the relationship with or terminated any customer of the Company;

(o) changed any of the prices charged with respect to the customer of the
Company or the Acquired Contracts;

(p) made any changes in the accounting methods or practices of the Company;

(q) taken or suffered any other act that may reasonably be expected to cause or
result in a Material Adverse Effect;

(r) received any adverse ruling or denial of any request by any Governmental
Authority; or

 

23



--------------------------------------------------------------------------------

(s) agreed to do any of the foregoing items of this Section 5.7.

5.8. Material Claims

Except as set forth in Schedule 5.8, there is no litigation, suit, action,
proceeding or claim pending or, to the knowledge of the Company or the Company’s
counsel, any basis therefore or threat thereof against the Company that would be
reasonably expected to result in a Material Adverse Effect on the Company or
Assets. Except as set forth in Schedule 5.8, there is no judgment, decree,
injunction, order, determination, award, finding or letter of deficiency of any
Governmental Authority or arbitrator outstanding with respect to the Agreement
or against the Company or any of the Assets.

5.9. Permits; Compliance With Laws

5.9.1. Except as set forth in Schedule 5.9 and for Environmental Matters, which
are addressed exclusively in Section 5.17, to the Company’s knowledge the
Company possesses all Permits that are required under applicable Law for the
ownership or operation of the business of the Company as currently conducted, to
the Company’s knowledge all such Permits are in full force and effect, and to
the Company’s knowledge the Company is in compliance with all of the terms and
conditions of such Permits. No proceeding is pending or, to the Company’s
knowledge, threatened seeking the revocation, cancellation, non-renewal or
limitation, in whole or in part, of any such Permit. The Company has not
received any written notice from any Governmental Authority alleging violation
of any applicable Law.

5.9.2. Except for Environmental Matters, which are addressed exclusively in
Section 5.17, the Company and RMO have complied in all material respects with
all applicable Laws to which they are subject, including but not limited to Ohio
Revised Code Section 1705.31 captioned “Contracts Involving Members, Managers or
Officers.” No investigation or review by any Governmental Authority, based on an
alleged violation of any applicable Law is pending or, to the knowledge of the
Company, threatened, against the Company or RMO, nor has any Governmental
Authority indicated to RMO or the Company an intention to conduct the same at
any time after the date hereof.

5.10. Real Property

The Company does not own any fee simple interest or hold a leasehold interest in
any real property.

5.11. Intellectual Property; Software

5.11.1. Schedule 5.11.1 sets forth a list of all issued Patents and registered
copyrights, trademarks, service marks, trade names, domain names and
applications therefore owned or licensed by the Company and currently used in
conducting its business in the United States or any foreign country, and the
annual licensing fee to be paid by the Company for the use of such Intellectual
Property, if any. The Company owns, or has the license or right to use in the
United States and in any foreign country in which its conducts business, all
Intellectual Property currently used and necessary to conduct the business of
the Company as presently conducted, in each case in the United States and in
each foreign country where the Company uses such Intellectual Property.

 

24



--------------------------------------------------------------------------------

5.11.2. Schedule 5.11.2(a) sets forth a list of all Software owned or licensed
by the Company, and Schedule 5.11.2(b) sets forth a list of all Software owned
or licensed by any Non-Company Affiliate, which is currently used in conducting
any Company business in the United States or any foreign country. Schedules
5.11.2(a) and 5.11.2(b) also set forth the annual licensing fee owed by the
Company to utilize said Software. The Company owns, or has the license or right
to use all such Software currently used and necessary to conduct the business of
the Company as presently conducted, in each case in the United States and in
each foreign country where the Company uses such Software.

5.11.3. To the knowledge of the Company, (a) no Third Party is infringing upon,
violating or interfering with or otherwise engaging in the unlawful
appropriation of any right, title, interest of or the goodwill associated with
any Intellectual Property which is owned by any Company, (b) the Company is not
infringing upon, violating or interfering with or otherwise engaging in the
unlawful appropriation of any right, title, interest of or the goodwill
associated the intellectual property of any Third Party and (c) within the last
three years no Company or any of the Affiliates has brought or threatened a
claim against any Third Party alleging that or otherwise has reason to believe
that any Intellectual Property owned by any Company or any of the Affiliates is
being infringed upon, violated or interfered with or unlawfully appropriated.

5.12. Company Contracts

5.12.1. Schedule 5.12 sets forth a true, correct and complete list, as of the
date hereof, of all Contracts to which the Company is a party (collectively, the
“Company Contracts”).

5.12.2. As of the date of this Agreement, the Company has made available to
Parent true, correct and complete copies of all written Company Contracts. Each
Company Contract is in full force and effect, and is valid and binding on the
Company, the other parties thereto, and is enforceable against the Company and
the other parties thereto in accordance with the terms thereof, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium, applicable equitable principles
or similar laws from time to time in effect affecting the enforcement of
creditors’ rights generally. Except as set forth in Schedule 5.12, to the
Company’s knowledge, the Company has performed all obligations required to be
performed by them to date under such Company Contract, and neither the Company
nor, to the knowledge of the Company, any other party thereto is in Default
under such Company Contract, nor to the Company’s knowledge does any condition
exist that with notice or lapse of time would constitute a Default thereunder.
No surety bond or letter of credit that constitutes a Company Contract has been
called or drawn upon.

5.12.3. With respect to any Assumed Contracts that are not by their terms
assignable or cancelable within thirty (30) days without penalty or consent, the
parties agree that The Company will use its best efforts to obtain the other
party’s written consent to assign each such Assumed Contract to the Buyer prior
to Closing, but if such consent is not obtained, then

 

25



--------------------------------------------------------------------------------

the Company (i) will deliver possession of any personal property that is the
subject of that Assumed Contract to the Buyer at the Closing for the Buyer’s use
and benefit and (ii) will not terminate, and will continue to comply with the
terms of that Assumed Contract, for the remainder of the term of that Assumed
Contract. In such case, the Buyer shall pay the amounts due under each such
Assumed Contract directly to the customer or lessor or shall advance to the
Company the funds necessary for each payment on that Assumed Contract, and upon
receipt the Company will immediately deliver such payments as required by that
Assumed Contract. The Buyer shall be responsible for the full amount owed under
each Assumed Contract (including late payment penalties, fees and interest (but
only if caused by the Buyer, and if caused by the Company then the Company shall
be pay such late penalties, fees and interest) in respect to such properties for
the remaining term of that Assumed Contract.

5.13. Labor Matters

Except as set forth on Schedule 5.13, within the last three (3) years, (a) the
Company has not been the subject of any union activity, nor has there been any
strike of any kind called against the Company, nor has there been any lockout or
work stoppage involving the Company and (b) the Company has not violated any
applicable federal, state or provincial Law relating to labor or labor
practices. Except as set forth on Schedule 5.13, the Company is not a party to
any collective bargaining agreement.

5.14. ERISA and Related Matters

5.14.1. Schedule 5.14 sets forth a true, correct and complete list, as of the
date hereof, of all Company Plans. The Company has made available to Parent
true, correct and complete copies of the most recent summary plan descriptions,
if any, with respect to the Company Plans.

5.14.2. The Company does not contribute or have any obligation to contribute,
and have not within six (6) years prior to the date of this Agreement
contributed or had an obligation to contribute, to a multiemployer plan (within
the meaning of Section 3(37) of ERISA) or a Benefit Plan (other than a Members
Plan) subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the
Code.

5.14.3. With respect to any “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, that is not a Company Plan, and which is sponsored,
maintained, or contributed to, or has been sponsored, maintained, or contributed
to within six (6) years prior to the date of this Agreement, by the Company or
any corporation, trade, business, or entity under common control with the
Company, within the meaning of Section 414(b), (c), or (m) of the Code or
Section 4001 of ERISA, to the Company’s knowledge: (a) no withdrawal liability,
within the meaning of Section 4201 of ERISA, has been incurred, which withdrawal
liability has not been satisfied, (b) no liability to the Pension Benefit
Guaranty Corporation has been incurred by any such entity, which liability has
not been satisfied, (c) no accumulated funding deficiency, whether or not
waived, within the meaning of Section 302 of ERISA or Section 412 of the Code
has been incurred and (d) all contributions (including installments) to such
plan required by Section 302 of ERISA and Section 412 of the Code have been
timely made.

 

26



--------------------------------------------------------------------------------

5.14.4. In connection with the consummation of the transactions contemplated by
this Agreement, no payments of money or other property, acceleration of
benefits, or provision of other rights have been or to the knowledge of the
Company will be made hereunder, under any agreement contemplated herein, or
under any Company Plan that would be reasonably likely to be nondeductible under
Section 280G of the Code, whether or not some other subsequent action or event
would be required to cause such payment, acceleration, or provision to be
triggered.

5.15. Guaranties or Bonds

Schedule 5.15 sets forth a true, correct and complete list, as of the date
hereof, of all Guaranties or Bonds.

5.16. Employees

The Company is in compliance in all material respects with all applicable Laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours. Except as set forth on Schedule 5.16, the
Company does not have any written or oral contract with any individual currently
engaged, or previously engaged, in the business of the Company as an employee,
independent contractor or otherwise. Schedule 5.16 sets forth a true, correct
and complete list, as of the date(s) set forth therein, of the names, position
and initial employment date of all current employees of the Company. No changes
in such base pay for such employees have been promised or authorized by the
Company except as described in Schedule 5.16. Except as set forth in Schedule
5.16, there are no loans or other obligations payable or owing by the Company to
any officer, director or employee of the Company, except salaries, wages,
vacation pay, bonuses and salary advances and reimbursement of expenses incurred
and accrued in the Ordinary Course of Business, nor are any loans or debts
payable or owing by any such individuals to the Company, nor has the Company
guaranteed any of such individuals’ respective loans or material obligations.
The Company is not (a) delinquent in the payment to any of its employees or
independent contractors any wages, salaries, commissions, bonuses or other
direct compensation for any services performed by them or amounts required to be
reimbursed to such employees or consultants or any Taxes or any penalty for
failure to comply with any of the foregoing or (b) liable for any payment to any
trust or other fund or to any Governmental Authority, with respect to
unemployment compensation benefits, social security or other benefits or
obligations for employees (other than routine payments to be made in the
Ordinary Course of Business and consistent with past practices). The Company and
RMO are not aware and the Company and RMO have not received notice that any
employee or independent contractor of the Company intends to terminate his or
her employment relationship or engagement with the Company. The Company and RMO
not aware and the Company and RMO have not received notice that any employee,
director or officer of the Company are obligated under any contract or subject
to any judgment, decree or administrative order that would conflict or interfere
with (a) the performance of the Person’s duties as an employee, director or
officer of the Company or (b) the business of the Company as conducted or
proposed to be conducted. Between the Effective Date and the Closing Date, no
more than twenty percent (20%) of the total employees engaged by the Company
shall have resigned, been terminated for any reason, or had their working hours
materially reduced except in the Ordinary Course of Business.

 

27



--------------------------------------------------------------------------------

5.17. Environmental Matters

Except as set forth in Schedule 5.17:

5.17.1. the Company and its operations are in material compliance with all
applicable Environmental Laws;

5.17.2. the Company is not subject to any pending or to the Company’s knowledge
threatened claim, action, suit, investigation, inquiry or proceeding under any
Environmental Law and there is no such action proposed or threatened;

5.17.3. all Permits, if any, required to be obtained by the Company under any
Environmental Law in connection with its operations as they are currently being
conducted, including those relating to the management of Hazardous Substances,
have been obtained by the Company, are in full force and effect on the date
hereof and the Company has complied in all material respects with all such
Permits;

5.17.4. no real property formerly owned or leased by the Company in connection
with the operations of the Company has been contaminated with any Hazardous
Substances during or prior to such period of ownership or operation which could
reasonably be expected to result in liability relating to or requiring any
remediation under the applicable Environmental Laws;

5.17.5. no Company is subject to any order, decree, injunction or other
arrangement with any Governmental Authority or any agreement with any third
party pursuant to which any Company is indemnifying any third party for
liability under any Environmental Laws; and

5.17.6. the Company has provided to Parent all environmental site assessment
reports, studies and related documents in the possession of the Company relating
to environmental matters in connection with operation of the Assets.

5.18. Insurance Coverage

Schedule 5.18 sets forth a true, correct and complete summary of all Company
Insurance Policies applicable to the Company and any surety bonds (if
applicable) covering the Company, the Assets, the business of the Company, and
the employees of the Company, other than any such insurance policies related to
Benefit Plans. There is no claim by the Company pending under any such policies
or bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies and bonds. There is no claim under pending under
any such policies or bonds that has been denied by the underwriters of such
policies and bonds and is still being asserted by the insured. All premiums due
and payable under such policies and bonds have been paid, and the Company is
otherwise in material compliance with the terms and conditions of all such
policies and bonds. To the knowledge of the Company, there is no threatened
termination of such policies and bonds.

 

28



--------------------------------------------------------------------------------

5.19. Governmental Filings: No Violations

5.19.1. Except as disclosed on the attached Schedule 5.19, to the Company’s
knowledge no notices, reports or other filings are required to be made by RMO or
the Company with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Company or RMO from, any
Governmental Authority in connection with the execution and delivery of this
Agreement by the Company and RMO and the consummation of the transactions
contemplated hereby.

5.19.2. Subject to the filings, registrations, consents, approvals, permits,
authorizations and/or notices referred to in Schedule 5.19, the Company’s
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not constitute or result in (i) a
breach or violation of any provisions of the Organizational Documents of the
Company, (ii) a breach or violation of any Law of any Governmental Authority by
which the Company is bound or (iii) a breach or violation of, or a default
under, the acceleration of any obligations under, or the creation of a Lien on
the assets of any Company (with or without notice, lapse of time or both)
pursuant to, any Contract binding upon any Company.

Except as disclosed on the attached Schedule 5.19, the Company does not need to
provide any notice to, or obtain any Permits from any Governmental Authority for
the consummation of the transactions contemplated by this Agreement.

5.20. Investment

The Company is receiving the Parent Common Stock as the Purchase Price pursuant
to the exemption provided by Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and has made, independently and without reliance
on Parent (except to the extent that each has relied upon the representations
and warranties of Parent contained herein), its own analysis of Parent Common
Stock, and has had reasonable and sufficient access to such documents and other
information and materials as it considers appropriate to make its necessary
evaluation. The Company is acquiring Parent Common Stock solely for its own
account for investment and not with a view to or for the distribution thereof.
The Company acknowledges that Parent Common Stock to be issued to it in
connection with this Agreement is not registered under the Securities Act and
that such Parent Common Stock may not be transferred or sold except pursuant to
the registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom. The Company is able to bear the economic risk of the
investment in Parent Common Stock pursuant to this Agreement, and has sufficient
knowledge and experience in financial and business matters in that it is capable
of evaluating the merits and risks of the acquisition of Parent Common Stock,
and is able to financially bear the risk thereof.

5.21. Gratuitous Payments

Neither the Company nor any of the members of the Company, executives,
independent contractors or employees of the Company nor any agents acting on
behalf of or for the benefit of the Company, directly or indirectly, has
(a) offered or paid any remuneration, in cash or in kind, to, or made any
financial arrangements with, any past or present customers, suppliers or third

 

29



--------------------------------------------------------------------------------

party payors of the Company or potential customers or suppliers of the Company
in order to obtain business from such customers or suppliers, other than
standard pricing or discount arrangements consistent with proper legal and
business practices, (b) given, or agreed to give, or is aware that there has
been made, or that there is an agreement to make, any gift or gratuitous payment
of any kind, nature or description (whether in money, property or services) to
any customer, third party payor, supplier, source of financing, landlord,
sub-tenant, licensee or anyone else other than in connection with promotional or
entertainment activities consistent with proper legal and business practices,
(c) made, or has agreed to make, or is aware that there has been made, or that
there is any agreement to make, any illegal political contribution or gift, or
any contributions, payments or gifts of its funds or property to, or for the
private use of, any governmental official, employee or agent, where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is illegal under the laws of the United States, or under the laws of any
state thereof or any other jurisdiction (foreign or domestic) under which such
payment or gift was made, (d) established or maintained any unrecorded fund or
asset for any purpose, or has made any false or artificial entries on any of its
books or records for any reason or (e) made, or has agreed to make, or is aware
that there has been made, or that there is any agreement to make, any payments
to any person with the intention or understanding that any part of such payment
was to be used for any purpose other than that described in the documents
supporting the payments. No notice or claim inconsistent with the
representations in this Section 5.21 has been received by the Company.

5.22. Disclosures

Neither this Agreement, nor any other agreement entered into pursuant to the
transactions contemplated by this Agreement, nor any schedule, exhibit, report,
document, certificate or instrument prepared by and furnished by the Company or
RMO to Parent or its counsel in connection with the transactions contemplated by
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading except to the extent that any such
statement or omission will not be reasonably likely to have a material effect on
the business, financial condition, prospects, or operation of the Company or
Assets.

5.23. Litigation

Except as set forth in Schedule 5.8, there is no action, suit or proceeding at
law or in equity against the Company or RMO pending, or to the knowledge of the
Company, threatened, which (a) relates to or involves uninsured amounts of more
than Five Thousand Dollars ($5,000), (b) seeks to restrain, delay prohibit the
transactions contemplated by this Agreement or (c) is reasonably likely to have
a Material Adverse Effect. Neither the Company nor RMO has been permanently or
temporarily enjoined or barred by order, judgment or decree limiting the Company
or RMO from engaging in the Business, or requiring the Company or RMO to take,
or refrain from taking, action with respect to the Business. To the knowledge of
the Company or RMO, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any proceeding described in this Section 5.23.

 

30



--------------------------------------------------------------------------------

5.24. Intentionally Deleted

5.25. Regulatory Matters

None of the Assets of the Company are subject to the regulations of the Federal
Energy Regulatory Commission. As of the date hereof, the Company (a) does not
have rates which have been or are being collected subject to refund, pending
final resolution of any proceeding pending before a Governmental Authority or on
appeal to the Courts or (b) is not a party to any proceeding before a
Governmental Authority or on appeal from orders of a Governmental Authority
which, in each case, has resulted or would reasonably be expected to result in
orders have a Material Adverse Effect.

5.26. Affiliate Transactions

Except as set forth in Schedule 5.26, no Affiliate of the Company is involved in
any business arrangement or relationship with the Company pertaining to the
Business and no such Affiliate owns any property or right, tangible or
intangible, that is used in the operation of the Business.

5.27. Sufficiency of Assets

Except as set forth in Schedule 5.27, the equipment, Intellectual Property,
Company Contracts, and Permits owned, leased, or licensed by the Company
constitute (i) substantially all of the equipment, Intellectual Property,
Company Contracts, and Permits used by the Company for the conduct of its
business as conducted immediately prior to Closing and (ii) all of the assets
necessary to conduct the Business as conducted immediately prior to Closing.

 

6. INTENTIONALLY DELETED

 

7. REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to RMO and the Company that:

7.1. Organization and Standing

Parent is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Ohio.

7.2. Corporate Power and Authority; Enforceability

Parent has all requisite corporate power and authority to execute and deliver
this Agreement and the other documents, instruments and agreements to be entered
into by it pursuant hereto, to perform its obligations hereunder and thereunder,
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by Parent of this Agreement and each and
every other agreement, document and instrument to be executed, delivered and
performed by Parent in connection herewith have been duly authorized and
approved by all requisite corporate action on the part of Parent. This Agreement
has been duly and validly executed and delivered by Parent, and, on the Closing
Date, all other

 

31



--------------------------------------------------------------------------------

agreements to be entered into by Parent pursuant hereto will have been duly and
validly executed and delivered by Parent. This Agreement is, and each and every
agreement, document and instrument provided for herein to be executed and
delivered and to which Parent is a party will be, when executed and delivered by
the parties thereto, valid and binding on Parent, and enforceable against Parent
in accordance with their respective terms, except as enforceability may be
limited by applicable equitable principles or by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar Laws from time to time in effect affecting the enforcement of creditors’
rights generally.

7.3. No Violation or Conflict by Parent

Except as set forth in Schedule 7.3, the execution, delivery and performance by
Parent of this Agreement and each and every other agreement, document and
instrument to be entered into by Parent pursuant hereto do not and will not, and
the consummation of the transactions contemplated hereby and thereby will not,
conflict with or violate any provisions of the articles of incorporation or the
code of regulations of Parent, or constitute an occurrence of Default or require
the consent or approval of any Person under any provision of any contract or
agreement to which Parent is a party or by which it is bound.

7.4. Parent Governmental Approvals

Except as set forth in Schedule 7.4, the execution, delivery and performance by
Parent of this Agreement, and the other documents, instruments and agreements to
be entered into by Parent pursuant hereto, do not and will not, and the
consummation of the transactions contemplated hereby and thereby will not
(a) violate any consent, judgment, order or decree or any rule or regulation of
any Governmental Authority to which Parent or any Affiliate of Parent is a party
or is subject to, (b) require of Parent or any Affiliate of Parent a filing or
registration with any Governmental Authority, or (c) require Parent or any
Affiliate of Parent to obtain any consent, approval, Permit, certificate or
order of any Governmental Authority under applicable Law or by any applicable
consent, judgment, order or decree or any applicable rule or regulation of any
Governmental Authority.

7.5. Litigation Against Parent

There is no litigation, suit, action, proceeding, claim or investigation pending
or, to the knowledge of Parent, proposed or threatened against Parent that
(a) affects Parent or any Affiliate of Parent and could, individually or in the
aggregate, if pursued or resulting in a judgment against Parent or such
Affiliate, reasonably be expected to materially adversely affect the ability of
Parent to consummate the transactions described herein, or (b) seeks restraint,
prohibition, or other injunctive relief in connection with this Agreement or the
consummation of the transactions contemplated hereby. There is no judgment,
decree, injunction, order, determination, award, finding or letter of deficiency
of any Governmental Authority or arbitrator outstanding against Parent with
respect to this Agreement.

7.6. Knowledge of Inaccuracies

Parent shall promptly notify RMO and the Company if at any time prior to the
Closing Parent acquires knowledge of any inaccuracy in any of the
representations made by RMO in this Agreement, provided, however, that Parent’s
failure to inform RMO shall not be considered a breach hereunder.

 

32



--------------------------------------------------------------------------------

7.7. Investigations

Parent acknowledges that it has been furnished with and has an opportunity to
read this Agreement to which it is a party and all materials relating to the
Company and the Assets that have been requested by Parent. Parent further
acknowledges that it has been given ample opportunity to ask questions and
request information of, and receive answers from the Company concerning the
Company and the Assets, including but not limited to information relating to the
business, finances, operations and prospects of the Company.

7.8. “As Is” Condition

THE BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND RMO SET FORTH IN THIS
AGREEMENT, THE SCHEDULES TO THIS AGREEMENT, THE UPDATED SCHEDULES, IF ANY, AND
THE ANCILLARY AGREEMENTS AND EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
(A) THE BUYER IS ACQUIRING THE PURCHASED ASSETS ON AN “AS IS, WHERE IS” BASIS
AND (B) NEITHER THE COMPANY NOR RMO IS MAKING, AND THE BUYER IS NOT RELYING ON,
ANY REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS OF ANY KIND WHATSOEVER,
WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY
MATTER CONCERNING THE COMPANY, THE PURCHASED ASSETS, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

8. CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT

The obligations of Parent to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing, of
each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by Parent for purposes of consummating the
transactions contemplated by this Agreement and such other transactions:

8.1. Representations True at the Closing

The representations and warranties made by RMO and the Company in this Agreement
shall be true and correct in all material respects when made, and immediately
prior to the Closing with the same force and effect as though such
representations and warranties had been made as of such time.

8.2. Covenants of RMO

RMO and the Company shall have duly performed in all material respects all of
the covenants, acts and undertakings to be performed by them respectively on or
prior to the Closing pursuant to the Agreement, and a duly authorized officer of
the Company, and RMO himself shall have delivered to Parent a certificate in the
form attached hereto as Exhibit A dated as of the Closing Date certifying to the
fulfillment of this condition and the condition set forth in Section 8.1.

 

33



--------------------------------------------------------------------------------

8.3. No Injunction, Etc.

No action, proceeding, investigation, regulation or legislation shall have been
instituted or threatened by any Person other than Parent or any Affiliate of
Parent before any court or Governmental Authority to enjoin, restrain, or
prohibit the consummation of the transactions contemplated hereby, or which is
likely to materially and adversely affect the value of the Business or the
Purchased Assets.

8.4. Consents, Approvals and Waivers

Parent’s execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby shall have been approved by (a) the special
committee of the board of directors of Parent, the board of directors of Parent
(other than Richard M. Osborne in his individual capacity, Thomas J. Smith and
Gregory J. Osborne), and approval by Parent’s shareholders, (b) the board of
directors of Parent shall have received a customary opinion of an independent
financial advisor that the transactions contemplated by this Agreement are fair,
from a financial point of view, to Parent’s shareholders and such fairness
opinion shall not have been revoked, rescinded or amended, (c) all Governmental
Authorities whose approvals are required by Law, (d) Sun Life Assurance Company
of Canada and Parent’s or Parent’s Affiliates’ lenders, but only if such
approvals are required under the applicable documents, and (e) all of the
Company’s lenders whose approval is required under any applicable loan
documents. Parent shall have received a true, correct and complete copy of each
consent, approval, waiver and agreement required to be obtained by the Company
and RMO no later than the Closing pursuant to Section 3.3. The Company’s and
RMO’s execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby shall have been approved by all Governmental
Authorities whose approvals are required by Law, except for any such approval
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the ability of RMO and the Company to
consummate the transactions contemplated by this Agreement and the transactions
described herein.

8.5. Consents for Acquired Contracts

The Company shall obtain any such consents or waivers that are necessary to
transfer and assign the Acquired Contracts to the Buyer as contemplated in this
Agreement.

8.6. Absence of Material Adverse Effect

No Material Adverse Effect that is not as of the Effective Date disclosed in a
schedule shall have occurred between the Effective Date and the Closing Date.

8.7. Termination of Certain Contracts

The Company shall provide Parent with verification that the Contracts contained
in Schedule 8.7 are null, void and of no further force and effect.

 

34



--------------------------------------------------------------------------------

8.8. Due Diligence

The Buyer shall completed such due diligence investigation of the Company and
the Business, assets, liabilities, prospects and financial condition as it deems
necessary, proper, convenient or desirable in its sole and absolute discretion
and, on completion of such investigation, all such matters shall be satisfactory
to the Buyer in its sole and absolute discretion. In connection with Buyer’s due
diligence investigation, RMO and the Company shall have fully cooperated with
the Buyer and shall have made available to the Buyer and its accountants,
attorneys, lenders, employees, officers and other representatives, all records,
books of account, documents and information which the Buyer, its agents,
representatives, attorney, accountants, investors or lenders may from
time-to-time request in connection with the Buyer’s due diligence investigation.

 

9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY

The obligations of the Company to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the Closing,
of each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by the Company for purposes of consummating the
transactions contemplated by this Agreement and such other transactions:

9.1. Representations True at Closing

The representations and warranties made by Parent in this Agreement shall be
true and correct in all material respects when made, and immediately prior to
the Closing with the same force and effect as though such representations and
warranties had been made on and as of such time.

9.2. Covenants of Parent

Parent shall have duly performed in all material respects all of the covenants,
acts and undertakings to be performed by it on or prior to the Closing pursuant
to the Agreement, and a duly authorized officer of Parent (other than RMO) shall
have delivered to the Company a certificate in the form attached hereto as
Exhibit B dated as of the Closing Date certifying to the fulfillment of this
condition and the condition set forth in Section 9.1.

9.3. No Injunction, Etc.

No action, proceeding, investigation, regulation or legislation shall have been
instituted or threatened by any Person other than the members of the Company ,
the Company or any Non-Company Affiliate before any court or Governmental
Authority to enjoin, restrain or prohibit the consummation of the transactions
contemplated hereby.

 

35



--------------------------------------------------------------------------------

9.4. Consents, Approvals and Waivers

The Company’s and RMO’s execution and delivery of this Agreement and
consummation of the transactions contemplated hereby shall have been approved by
all Governmental Authorities, including the Regulatory Approval. Either (i) RMO
and the Company shall have received a true, correct and complete copy of each
consent, approval, waiver and agreement required to be obtained by RMO and the
Company no later than the Closing pursuant to Section 3.3, or (ii) if RMO and
the Company were unable to obtain such consent, approval, waiver or agreement
after having complied with their obligations under Section 3.3, RMO shall have
obtained for, or provided Parent with, in a form reasonably acceptable to
Parent, the economic practical benefit to Parent as if such consent, approval,
waiver or agreement had been received.

 

10. TRANSACTIONS AT CLOSING

10.1. Transactions at Closing

At the Closing, each of the following shall occur:

10.1.1. The Company’s and RMO’s Performance. At the Closing, RMO and the Company
shall deliver to Parent each of the following:

10.1.1.1. An executed bill of sale and assignment (in such form attached as
Exhibit C) and such other deeds, bills of sale, instruments of assignment,
certificates of title and other instruments and documents as may be reasonably
necessary, to transfer to the Buyer good and marketable title to all of the
Purchased Assets free and clear of all Liens;

10.1.1.2. Possession of the Purchased Assets;

10.1.1.3. All Permits relating to the Purchased Assets that by their terms are
assignable and that the Buyer has agreed to assume;

10.1.1.4. Satisfactory proof of removal of all UCC financing statements filed
pursuant to the Uniform Commercial Code in all applicable jurisdictions and
satisfactory proof of removal of all judgments and other Liens, if any;

10.1.1.5. Evidence satisfactory to the Buyer of any consents or notices required
under the Acquired Contracts;

10.1.1.6. The accounts receivable listing required by Section 4.6.1;

10.1.1.7. the certificate of RMO as described in Section 8.4;

10.1.1.8. evidence of the consents, approvals, waivers and agreements described
in Section 8.4 in a form reasonably satisfactory to Parent;

10.1.1.9. copies of the each of the Ancillary Agreements to which RMO or the
Company are parties, duly executed and delivered by RMO or the Company, as
applicable;

10.1.1.10. certificates of existence or good standing of the Company, as of the
most recent practicable date, from the appropriate Governmental Authority of the
jurisdiction of its formation and the jurisdictions in which it is qualified to
do business;

 

36



--------------------------------------------------------------------------------

10.1.1.11. all books and records relating to the operation of the Company,
including but not limited to all such electronic records, files, ledgers and
other documentation reasonably required by Parent in connection with the ongoing
operation of the Company;

10.1.1.12. certificate by RMO as trustee of the Richard M. Osborne Trust as to
the full force and effect of the agreement governing the Richard M. Osborne
Trust;

10.1.1.13. Secretary or Assistant Secretary certified copies of resolutions of
the approval of the transactions contemplated by this Agreement by the requisite
members of the Company pursuant to the Company’s Organizational Documents; and

10.1.1.14. Such other evidence of performance of all covenants and satisfaction
of all conditions required of RMO or the Company by this Agreement, at or prior
to the Company, as the Buyer may reasonable require.

10.1.2. Parent’s Performance. At the Closing, Parent shall deliver to RMO and
the Company each of the following:

10.1.2.1. The Initial Payment by issuance of shares of Parent Common Stock which
shall bear a restrictive legend in accordance with the Securities Act;

10.1.2.2. the certificate of the duly authorized officer of Parent described in
Section 8.2;

10.1.2.3. certificates of existence or good standing of Parent and the
Acquisition Sub, as of the most recent practicable date, from the appropriate
Governmental Authority of the jurisdiction of its incorporation;

10.1.2.4. Secretary or Assistant Secretary certified copies of resolutions of
the board of directors of Parent approving the transactions contemplated by this
Agreement;

10.1.2.5. Secretary or Assistant Secretary certificates of incumbency for the
officers of Parent who sign on behalf of Parent this Agreement and any other
documents, instruments or agreements to be entered into by Parent pursuant
hereto;

10.1.2.6. copies of the each of the Ancillary Agreements to which Parent is a
party, duly executed and delivered by Parent; and

10.1.2.7. such other evidence of the performance of all covenants and
satisfaction of all conditions required of Parent by this Agreement, at or prior
to the Closing, as the Company may reasonably require.

 

11. SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION

11.1. Survival of Representations, Warranties and Agreements

11.1.1. All representations, warranties, covenants, indemnities and obligations
made or undertaken by the Company and RMO in this Agreement are material, have
been relied upon by Parent and shall survive the Closing hereunder as set forth
in Section 11.5, and shall not merge in the performance of any obligation by any
party hereto.

 

37



--------------------------------------------------------------------------------

11.1.2. All representations, warranties, covenants, indemnities and obligations
made or undertaken by Parent in this Agreement are material, have been relied
upon by RMO and shall survive the Closing hereunder as set forth in
Section 11.5, and shall not merge in the performance of any obligation by any
party hereto.

11.2. Agreements to Indemnify Parent Indemnitees

11.2.1. Subject to the other provisions of this Section 11, each of the Company
and RMO jointly and severally hereby agree to indemnify and hold harmless Buyer,
each Affiliate of Buyer, their respective directors and officers, and their
respective successors and assigns (collectively, “Parent Indemnitees”), from and
against any and all liability, obligation, loss, Lien, damage, injury, cost and
expense (including reasonable attorneys’ fees and costs and expenses related
thereto) (collectively, “Losses”) suffered or incurred by any Parent Indemnitee
arising from: (a) any breach of any indemnity, covenant, representation or
warranty of RMO or the Company contained in this Agreement, (b) any
misrepresentation in the certificate delivered at the Closing pursuant to
Section 8.2, (c) the Members Plans, (d) all Excluded Liabilities; (e) any
Scheduled Claim, which claims the parties acknowledge and agree that the Company
and RMO have acknowledged their duty to defend in accordance with Section 11.6.2
and, thereby, the Company and RMO have a right to control the defense of in
accordance with the provisions of Section 11.6.2; (f) the Excluded Assets;
(g) the Business or prior to the Closing Date; (h) the Purchased Assets on or
prior to the Closing Date or (i) any fraud, willful misconduct or bad faith by
the Company or RMO.

11.2.2. For all purposes of this Section 11, after the Closing, any Loss
suffered or incurred by the Acquisition Sub arising from any breach of any
indemnity, covenant, representation or warranty by RMO or the Company, as
applicable, referenced in Section 11.2.1 shall be deemed suffered and incurred
by Parent for purposes of such Section 11.2.1 and, and Parent shall be entitled
to seek indemnification under such Section 11.2.1 against RMO or the Company, as
applicable, for any such Loss.

11.3. Agreements to Indemnify the Company Indemnitees

Subject to the other provisions of this Section 11, Parent hereby agrees to
indemnify and hold harmless the Company, its Affiliates, their respective
directors and officers, and their respective successors and assigns
(collectively, the “Company Indemnitees”), from and against all Losses suffered
or incurred by any of the Company Indemnitees arising from: (a) any material
breach of any indemnity, covenant, representation, or warranty of Parent
contained in this Agreement, (b) any misrepresentation in the certificate
delivered at the Closing pursuant to Section 9.2, or (c) all Assumed
Liabilities.

11.4. Recoveries

The determination of the amount of any Loss for purposes of this Section 11
shall take into account the amount of insurance proceeds payable with respect
thereto pursuant to any Third Party insurance policy, but only to the extent
such amounts are actually paid to the Indemnified Party.

 

38



--------------------------------------------------------------------------------

11.5. Survival

11.5.1. All claims by a Parent Indemnitee for indemnification pursuant to this
Section 11 resulting from breaches of representations or warranties herein shall
be forever barred unless the Company and RMO are notified:

11.5.1.1. in the case of a claim based upon a breach of Section 5.4,
Section 5.14 or Section 5.17 within thirty (30) days following the expiration of
the statutory period of limitations related to such matters (including any
extensions thereof); or

11.5.1.2. in the case of a claim based upon a breach of Section 5.1,
Section 5.2, Section 5.6, Section 5.26 or any claim based on fraud, the period
under which a claim may be brought shall continue indefinitely; or

11.5.1.3. in all other cases resulting from breaches of representations or
warranties within eighteen (18) months after the Closing Date; provided that if
written notice for a claim of indemnification has been given by Parent pursuant
to Section 11.6.1 on or prior to the last day of the foregoing 18-month period,
then the obligation of the Company to indemnify any Parent Indemnitee pursuant
to this Section 11 shall survive with respect to such claim until such claim is
finally resolved.

11.5.2. All claims by a Company Indemnitee for indemnification pursuant to this
Section 11 resulting from breaches of representations or warranties herein shall
be forever barred unless Parent is notified within eighteen (18) months after
the Closing Date; provided that if written notice for a claim of indemnification
has been given by the Company on behalf of any Company Indemnitee pursuant to
Section 11.6.1 on or prior to the last day of Company Indemnitee pursuant to
this Section 11 shall survive with respect to such claim until such claim is
finally resolved; provided, further, however, that claims based upon a breach of
the first three sentences of Section 7.2 may be brought at any time within the
statute of limitations that applies to such claim or claims.

11.6. Notice and Defense of Actions

The obligations and liabilities of each Indemnifying Party hereunder shall be
subject to the following terms and conditions:

11.6.1. Notice. Except with respect to any Scheduled Claim, the Indemnified
Party shall give written notice to the Indemnifying Parties promptly after it
becomes aware of any claim, action or proceeding (each, an “Action”) as to which
indemnity may be sought under this Section 11; provided that in any event, the
Indemnified Parties shall give written notice of an Action within thirty
(30) days after being served with the related process or legal proceeding. Such
notice shall state the nature and basis of such claims or events and the amounts
thereof, to the extent known, and shall attach copies of any complaint, demand
or arbitration notice received by the Indemnified Party. Such notice shall be
given in accordance with Section 13.1. The failure of the Indemnified Party to
give notice as provided herein shall

 

39



--------------------------------------------------------------------------------

relieve the Indemnifying Party of any obligation under this Section 11 only if
and to the extent that such failure materially prejudices the ability of the
Indemnifying Party to defend such Action, and such failure shall in no event
relieve the Indemnifying Party of any liability that the Indemnifying Party may
have to the Indemnified Party otherwise under this Section 11.

11.6.2. Defense of Actions.

11.6.2.1. (a) Except with respect to any Scheduled Claim, in the event that the
Indemnifying Parties acknowledge in writing a duty to defend with respect to
such Action, the Indemnifying Parties shall have the right, at their expense, to
control the defense of any such Action. If the Indemnifying Parties wish to
control the defense of such Action, they shall deliver written notice thereof to
the Indemnified Parties within thirty (30) days after receipt of the notice
described in Section 11.6.1. After such notice, the Indemnifying Parties shall
engage independent internal or external legal counsel (and reasonably acceptable
to the Indemnified Parties) to assume the defense of such Action; provided,
however, that the Indemnified Party may also participate in such defense, at its
own expense; and provided, further, that any Indemnifying Party shall not be
entitled to assume the defense or control of any Action if (i) the Indemnifying
Party fails to acknowledge its duty to defend as set forth in the preceding
sentence, (ii) the Indemnified Party agrees, in writing, to assume the defense
of such Action and forego any indemnity claimed under this Section 11, (iii) in
the reasonable opinion of legal counsel for the Indemnified Party, such Action
involves the potential imposition of a criminal liability on the Indemnified
Party, its directors, officers, employees or agents, (iv) in the reasonable
opinion of legal counsel for the Indemnified Party, an actual or potential
conflict of interest exists where it is advisable for such Indemnified Party to
be represented by separate legal counsel, or (v) with respect to Parent only,
failure to stay the enforcement of such Action will result in the imminent risk
of sale, forfeiture or loss of all or any material portion of the Assets or a
material disruption in the operation of the acquired business. In the
circumstances identified in the foregoing subsections 11.6.2(a)(i) through (v),
the Indemnified Party shall be entitled to control and assume responsibility for
the defense of such Action, at the cost and expense of the Indemnifying Party.
The Indemnifying Party may, in any event, participate in such proceedings at its
own cost and expense.

(b) With respect to any Scheduled Claim, the Company shall have the right and
obligation, at its expense, to control the defense of such Scheduled Claim.
Parent also may participate in such defense, at its own expense. The Company
shall have the right to select and engage legal counsel (which shall be
reasonably acceptable to Parent if selected and engaged after the date of this
Agreement) to assume the defense of such Scheduled Claim.

11.6.2.2. The Indemnifying Party, in the defense of any such Action, shall have
the right in its sole discretion to settle such Action only if (a) settlement
involves only the payment of money and execution of appropriate releases of the
Indemnified Party and its Affiliates, as the case may be, (b) there is no
finding or admission of any violation of Law or violation of the rights of any
Person by the Indemnified Party or its Affiliates, as the case may be, and
(c) the Indemnified Party or its Affiliates, as the case may be, will have no
liability with respect to such compromise or settlement. Otherwise, no such
Action shall be settled or agreed to without the prior written consent of the
Indemnified Party (which consent shall not be

 

40



--------------------------------------------------------------------------------

unreasonably withheld, delayed or conditioned). If the Indemnified Party
withholds, delays or conditions its consent in an unreasonable manner, the
Indemnified Party shall not be entitled to indemnification under this Section 11
for any Loss in excess of the amount for which the Action could reasonably have
been compromised but for such withholding, delay or conditioning of consent.

11.6.2.3. Except with respect to any Scheduled Claim, in the event that the
Indemnifying Parties shall not agree in writing to assume the defense of such
Action or in the event the Indemnified Party assumes control of such Action
pursuant to Section 11.6.2, the Indemnified Parties may engage legal counsel
acceptable to them to assume the defense and may contest, pay, settle or
compromise any such Action on such terms and conditions reasonably acceptable to
the Indemnified Parties. If the Indemnifying Parties are obligated to indemnify
the Indemnified Parties in respect to such Action under this Agreement, the fees
and expenses of such counsel retained by the Indemnified Parties shall
constitute litigation expenses subject to indemnification under this Section 11.

11.6.2.4. In the defense of any Action, regardless of who is in control, the
Indemnified Parties and the Indemnifying Parties shall fully cooperate in good
faith in connection with such defense and shall cause their legal counsel,
accountants and Affiliates to do so, and shall make available to the other party
all relevant books, records, and information (in such Person’s control) during
normal business hours, and shall furnish to each other, at the Indemnifying
Party’s expense, such other assistance as the other party may reasonably require
in connection with such defense.

11.7. Exclusive Remedy

Except for (a) remedies that cannot be waived as a matter of law, (b) remedies
available for breaches under Section 13.2, (c) claims seeking equitable relief
(including injunctive relief or specific performance) or (d) claims based on
fraud, the indemnification obligations under this Section 11 shall be the sole
and exclusive remedies of the parties hereto with respect to any breach of any
representation, warranty, covenant, indemnity, or agreement under this Agreement
or any certificate delivered pursuant hereto by any party hereto, except that
nothing contained herein shall be construed as limiting or impairing the rights
and remedies that the parties hereto may have at equity for injunctive relief
and specific performance, including such equitable remedies with respect to
enforcement of rights and obligations under Sections 2, 3.4.2, 4.3, 4.4 and 4.5.

11.8. Treatment

All indemnification payments under this Agreement shall be treated as
adjustments to the Purchase Price.

 

41



--------------------------------------------------------------------------------

12. TERMINATION

12.1. Method of Termination

This Agreement constitutes the binding and irrevocable agreement of the parties
hereto to consummate the transactions contemplated hereby subject to the terms
and conditions contained herein, the consideration for which is the covenants
set forth in Sections 2, 3 and 4, and expenditures and obligations incurred and
to be incurred by Parent, on the one hand, and by the Company, on the other
hand, in respect of this Agreement, and this Agreement may be terminated or
abandoned only as follows:

12.1.1. By the unanimous written consent of the Company and Parent,
notwithstanding prior approval (if any) by Parent or the Company;

12.1.2. If any condition to the Closing under Sections 8 and 9 has not been
satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary of the
Effective Date or at such other time and date as may be mutually agreed upon by
the parties in writing, the Company may terminate this Agreement by written
notice given to Parent if the Company has neither (a) proximately contributed to
the occurrence of the failure to satisfy the conditions set forth in Sections 8
and 9 by such date, nor (b) failed to use its commercially reasonable efforts to
satisfy the conditions set forth in Sections 8 and 9;

12.1.3. If any condition to the Closing under Sections 8 and 9 has not been
satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary of the
Effective Date or at such other time and date as may be mutually agreed upon by
the parties in writing, Parent may terminate this Agreement by written notice
given to the Company if Parent has neither (a) proximately contributed to the
occurrence of the failure to satisfy the conditions set forth in Sections 8 and
9 by such date, nor (b) failed to use its commercially reasonable efforts to
satisfy the conditions set forth in Sections 8 and 9; or

12.1.4. By either the Company or Parent if (a) there shall be any Law that makes
consummation of the transactions contemplated herein illegal or otherwise
prohibited; or (b) any judgment, injunction, order or decree permanently
enjoining any of the parties hereto from consummating the transactions
contemplated herein is entered and such judgment, injunction, order or decree
shall become final and non-appealable.

12.1.5. Notwithstanding anything in this Section 12.1 to the contrary, no party
hereto that is in breach of a material obligation under this Agreement shall be
entitled to terminate this Agreement except with the prior written consent of
the other party hereto.

12.2. Termination Fee

12.2.1. The Parent shall promptly pay to the Company a fee of $100,000 (the
“Termination Fee”) in the event that the Parent terminates the Agreement within
one (1) year from the Effective Date provided that (a) the Agreement is not
terminated pursuant to Section 12.1 and (b) the Company or RMO has not breached
any representation or warranty contained in this Agreement, which cannot be or
has not been cured within thirty (30) days after the giving of written notice to
the Company or RMO of such breach. Notwithstanding any provision of this
Agreement to the contrary, the payment of the Termination Fee shall constitute
liquidated damages and be the sole remedy of RMO and the Company.

12.2.2. RMO and the Company, jointly and severally, shall promptly pay to the
Parent a Termination Fee in the event that the RMO or the Company terminates the
Agreement within one (1) year from the Effective Date provided that (a) the
Agreement is not terminated

 

42



--------------------------------------------------------------------------------

pursuant to Section 12.1 and (b) the Parent has not breached any representation
or warranty contained in this Agreement, which cannot be or has not been cured
within thirty (30) days after the giving of written notice to the Parent of such
breach. Notwithstanding any provision of this Agreement to the contrary, the
payment of the Termination Fee shall constitute liquidated damages and be the
sole remedy of the Parent.

12.3. Procedure and Effect of Termination

12.3.1. In the event of a termination by any party pursuant to and in accordance
with Section 12.1, such terminating party shall give prompt written notice
thereof as provided therein to the other party, and the transactions
contemplated hereby shall be abandoned and terminated, without further action by
any of the parties hereto, except as provided in Section 12.3.12.

12.3.2. In the event of a termination pursuant to Section 12.1:

12.3.2.1. All filings, applications and other submissions relating to the
consummation of the transactions contemplated herein shall, to the extent
practicable, be withdrawn from the Governmental Authority or other Person to
which made; and

12.3.2.2. No party hereto, or any of its Affiliates, nor any shareholder,
member, partner, director, officer, employee, or agent of any such party or any
of its Affiliates, shall have any liability or further obligation to any other
party hereto or any of its Affiliates, nor to any shareholder, member, partner,
director, officer, employee, or agent of such other party or any of its
Affiliates pursuant to this Agreement, except (a) that the provisions of
Sections 3.4.2, 12.2, 12.33, 13.2, and 13.3 (and associated defined terms) shall
survive any such termination and not be extinguished thereby; provided that the
provisions of Section 3.4.2 shall terminate on the later of the second
anniversary of such termination or the date the Confidential Information loses
its status as a trade secret or no longer qualify as confidential under
applicable Law; and (b) any party hereto nevertheless shall be entitled to seek
any remedy to which it may be entitled at law or in equity for the violation or
breach by the other party hereto of any agreement, covenant, indemnity,
representation or warranty contained in this Agreement that occurs prior to the
termination; and for purposes thereof, the parties agree that the Company shall
preserve and retain all of its rights, powers, privileges and remedies, at law
or in equity, in connection with the termination of the Contracts contained in
Schedule 8.7, including without limitation, the right to bring causes of action
for breach of such Contracts.

 

13. GENERAL PROVISIONS

13.1. Notices

All notices, demands and requests hereunder by any party hereto to the other
party hereto shall be in writing, and shall be delivered by hand, nationally
recognized overnight courier, facsimile, or registered or certified mail, return
receipt requested, first class postage prepaid, addressed as follows:

 

43



--------------------------------------------------------------------------------

13.1.1. If to RMO or the Company:

Richard M. Osborne

8500 Station St., Suite 113

Mentor, OH 44060

Facsimile No. (440) 255-8645

13.1.2. If to Parent:

Gas Natural Inc.

P.O. Box 2229

Great Falls, MT 59403

Attn: Kevin Degenstein, President and Chief Operating Officer

Facsimile No.: (406) 791-7560

and copies to legal counsel to Parent:

Kohrman Jackson & Krantz PLL

1375 E. Ninth Street

One Cleveland Center

Twentieth Floor

Cleveland, Ohio 44114

Attn: Marc C. Krantz

Facsimile No.: (216) 621-6536

and copies to the independent committee of board of directors of Parent:

McCarthy, Lebit, Crystal & Liffman Co., L.P.A.

101 West Prospect Avenue, Suite 1800

Cleveland, Ohio 44115-1088

Attn: Andrew Perry

Facsimile No. (216) 696-1210

13.1.3. If delivered by hand or nationally recognized overnight courier, the day
on which a notice, demand or request is delivered shall be the date on which
such delivery is made, if delivered by facsimile, the day upon which sender
receives from its facsimile machine the correct answerback of the addressee and
confirmation of uninterrupted transmission by a transmission report or the
recipient confirming by telephone to the sender that the recipient has received
the facsimile message shall be the date on which such delivery is made (provided
a hard copy of such transmission is dispatched by first class mail within 48
hours), and, if delivered by mail, the day on which such notice, demand or
request is received shall be the date of delivery; provided that a notice given
in accordance with this Section 13.1 but received on any day other than a
Business Day or after business hours in the place of receipt, will be deemed to
be received on the next Business Day in that place.

 

44



--------------------------------------------------------------------------------

13.1.4. Any party hereto may change its address or facsimile number specified
for notices herein by designating a new address or facsimile number for notices
by notice to the other party in accordance with this Section 13.1.

13.2. Brokers

13.2.1. Parent represents and warrants to RMO and the Company that no investment
banker, broker or finder has acted for Parent in connection with this Agreement
or the transactions. Parent hereby agrees to indemnify and hold harmless RMO,
the Company and their respective Affiliates against any fee, loss or expense
arising out of any claim by any investment banker, broker or finder employed or
alleged to have been employed by Parent or any of its Affiliates in connection
with this Agreement or the transactions contemplated herein.

13.2.2. RMO and the Company represent and warrant to Parent that no investment
banker, broker or finder has acted for RMO or the Company or any of their
Affiliates in connection with this Agreement or the transactions contemplated
herein. The Company and RMO hereby agree to indemnify and hold harmless Parent,
any Affiliate of Parent, and, after the Closing, the Company against any fee,
loss or expense arising out of any claim by any investment banker, broker or
finder employed or alleged to have been employed by RMO, the Company or any of
their Affiliates in connection with this Agreement or the transactions
contemplated herein.

13.3. Expenses

All expenses incurred by a party hereto in connection with or related to the
authorization, preparation, negotiation and execution of this Agreement and the
Closing of the transactions contemplated hereby, including all fees and expenses
of agents, representatives, legal counsel, accountants and other technical
consultants employed by such party, shall be borne solely and entirely by the
party that has incurred the same (except as otherwise expressly provided
herein).

13.4. Further Assurances

Each party covenants that at any time, and from time to time, after the Closing,
it will execute such additional instruments and take such actions as may be
reasonably requested by the other party to confirm or perfect or otherwise to
carry out the intent and purposes of this Agreement.

13.5. Attribution of Knowledge

With respect to any representation or warranty set forth in this Agreement or
any other agreements, certificates or instruments delivered pursuant hereto that
is expressly qualified by: (a) the phrase “to the knowledge of the Company” or
“to the best knowledge of the Company” and variations thereof when used with
respect to the Company shall refer to matters actually known, and not
constructively known, to any of the officers of the Company and the other
individuals listed on Schedule 13.5(a); and (b) the phrase “to the knowledge of
Parent” or “to the best knowledge of Parent” and variations thereof when used
with respect to Parent shall refer only to matters actually known, and not
constructively known, to any of the individuals listed on Schedule 13.5(b).
Without limiting the foregoing, a matter shall be deemed to be “actually known”
by an individual listed on Schedule 13.5 if such individual has received written
notice of such matter.

 

45



--------------------------------------------------------------------------------

13.6. Waiver

Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
other party to whom such compliance is owed. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.

13.7. Assignment; Binding Effect; No Third-Party Beneficiaries

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of law or otherwise by any party hereto without the prior written consent of the
other party hereto, and any such assignment without such prior written consent
shall be null and void, except that Parent may assign this contract to a
subsidiary without RMO’s or the Company’s consent, but in such case Parent shall
provide RMO and the Company with written notice of such assignment. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. No provision of this Agreement or any
agreement referenced herein shall create a third-party beneficiary relationship
or otherwise confer any benefit, entitlement or right upon any Person other than
the parties to this Agreement or such referenced agreement, as the case may be,
except for Sections 11.2 and 11.3, which are intended to benefit and be
enforceable by any of the Parent Indemnitees or the Company Indemnitees,
respectively.

13.8. Headings

The section and other headings in this Agreement are inserted solely as a matter
of convenience and for reference, and are not a part of this Agreement.
References to any “Section” herein (such as “Section 5”) shall be construed to
include a reference to all subsections thereunder (i.e., 5.1, 5.1.1, ... 5.5,
5.6 ... etc).

13.9. Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter herein and supersedes and cancels any prior
agreements, representations, warranties, or communications, whether oral or
written, between the parties hereto relating to the transactions contemplated
hereby or the subject matter herein.

13.10. Modifications

Neither this Agreement nor any provision hereof may be modified, amended,
changed, waived, discharged or terminated orally, but only by an agreement in
writing signed by the party against whom or which the enforcement of such
modification, amendment, change, waiver, discharge or termination is sought.

 

46



--------------------------------------------------------------------------------

13.11. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio, without regards to the principles of conflicts of laws
thereof.

13.12. Severability

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

13.13. Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Execution by facsimile signature shall be deemed to be, and
shall have the same effect as, execution by original signature.

13.14. Exhibits and Schedules Incorporated

All Exhibits and Schedules attached hereto are incorporated herein by reference.
The section numbers in the Schedules correspond to the section numbers in this
Agreement; provided, however, that any information disclosed in the Schedules
under any section number shall be deemed to be disclosed and incorporated in any
other section of this Agreement where such disclosure is made with such
specificity, or in such a context, that it is reasonably apparent that such
disclosure is applicable to such other section numbers. Prior to the Closing
Date, the Company and RMO shall supplement or amend the Schedules with respect
to any matter relating to the subject matter thereof hereafter arising which, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in the Schedules. No supplement or amendment of any
Schedule made pursuant to this Section 13.14 shall be deemed to cure any breach
of, or expand or limit the scope of, or otherwise modify or affect any
representations or warranty made in this Agreement unless the parties agree
thereto in writing unless the omitted item is an obligation, liability or other
matter which occurred or was incurred by the Company in the Ordinary Course of
Business.

13.15. Joint Preparation

The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

47



--------------------------------------------------------------------------------

13.16. Performance by Affiliates

Any obligation of any party hereto owed to any other party hereto under this
Agreement, which obligation is performed, satisfied or fulfilled by an Affiliate
of such party, shall be deemed to have been performed, satisfied or fulfilled by
such party.

13.17. Consent to Jurisdiction; Waivers of Trial by Jury

Each party irrevocably agrees that any legal action or proceeding arising out of
or relating to this Agreement or for recognition and enforcement of any judgment
in respect hereof or thereof brought by another party hereto or its successors
or assigns may be brought and determined in the United States District Court,
Northern District of Ohio and each party hereby irrevocably submits with regard
to any action or proceeding for itself and in respect to its property, generally
and unconditionally, to the nonexclusive jurisdiction of the aforesaid courts.
Each party hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
such courts. Each party hereto further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth in Section 13 shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section 13.17. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING
TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

[Signatures On The Following Page]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Asset Purchase Agreement
to be executed on its behalf, all as of the day and year first above written.

 

The Company: JOHN D. OIL AND GAS MARKETING COMPANY, LLC             /s/ Richard
M. Osborne Richard M. Osborne, Managing Member             /s/ Richard M.
Osborne Richard M. Osborne, Trustee

 

49



--------------------------------------------------------------------------------

Parent: GAS NATURAL INC. By:       /s/ Kevin J. Degenstein Kevin J. Degenstein,
President

 

50